Exhibit 10.1













LOAN AND SECURITY AGREEMENT
















By and among










1ST FRANKLIN FINANCIAL CORPORATION







as Borrower

______________________










WELLS FARGO PREFERRED CAPITAL, INC.




as Agent

________________________










Each of the financial institutions

now or hereafter a party hereto




as Lenders








TABLE OF CONTENTS

Page




ARTICLE 1  DEFINITIONS

Section  1.1

Certain Definitions

Section  1.2

Rules of Construction.

ARTICLE 2  THE REVOLVING CREDIT FACILITY

Section  2.1

The Loan

Section  2.2

The Notes

Section  2.3

Method of Payment

Section  2.4

Extension and Adjustment of Maturity Date

Section  2.5

Use of Proceeds

Section  2.6

Interest.

Section  2.7

Advances.

Section  2.8

Prepayment.

Section  2.9

Fees

Section  2.10

Regulatory Changes in Capital Requirements; Replacement of a Lender.

Section  2.11

Sharing of Payments

Section  2.12

Pro Rata Treatment

ARTICLE 3  SECURITY

Section  3.1

Security Interest

Section  3.2

Financing Statements

Section  3.3

Documents to be Delivered to Agent

Section  3.4

Collections

Section  3.5

Additional Rights of Agent; Power of Attorney.

Section  3.6

Additional Collateral Provisions.

ARTICLE 4  REPRESENTATIONS AND WARRANTIES

Section  4.1

Representations and Warranties as to Receivables.

Section  4.2

Organization and Good Standing

Section  4.3

Perfection of Security Interest

Section  4.4

No Violations

Section  4.5

Power and Authority.

Section  4.6

Validity of Agreements

Section  4.7

Litigation

Section  4.8

Compliance

Section  4.9

Accuracy of Information; Full Disclosure.

Section  4.10

Taxes

Section  4.11

Indebtedness

Section  4.12

Investments

Section  4.13

ERISA

Section  4.14

Hazardous Wastes, Substances and Petroleum Products.

Section  4.15

Solvency

Section  4.16

Business Location

Section  4.17

Capital Stock

Section  4.18

No Extension of Credit for Securities

ARTICLE 5  CONDITIONS TO LOAN

Section  5.1

Documents to be Delivered to Agent Prior to Effectiveness

Section  5.2

Conditions to all Advances

ARTICLE 6  AFFIRMATIVE COVENANTS

Section  6.1

Place of Business and Books and Records

Section  6.2

Reporting Requirements

Section  6.3

Books and Records

Section  6.4

Financial Covenants

Section  6.5

Compliance With Applicable Law.

Section  6.6

Notice of Default

Section  6.7

Existence, Properties

Section  6.8

Payment of Indebtedness; Taxes

Section  6.9

Notice Regarding Any Plan

Section  6.10

Other Information

Section  6.11

Litigation

Section  6.12

Business Location, Legal Name and State of Organization

Section  6.13

Operations

Section  6.14

Further Assurances

ARTICLE 7  NEGATIVE COVENANTS

Section  7.1

Payments to and Transactions with Affiliates

Section  7.2

Restricted Payments

Section  7.3

Indebtedness

Section  7.4

Guaranties

Section  7.5

Nature of Business

Section  7.6

Negative Pledge

Section  7.7

Investments

Section  7.8

Compliance with Formula

Section  7.9

Mergers, Divestitures

Section  7.10

Use of Proceeds

Section  7.11

Ownership and Management

Section  7.12

Amendment to Subordinated Debt

Section  7.13

Bulk Purchases

Section  7.14

Guarantor Dividends

Section  7.15

Asset Sales

ARTICLE 8  EVENTS OF DEFAULT

Section  8.1

Failure to Make Payments

Section  8.2

Information, Representations and Warranties

Section  8.3

Covenants

Section  8.4

Collateral

Section  8.5

Defaults Under Other Agreements

Section  8.6

Certain Events

Section  8.7

Possession of Collateral

Section  8.8

Guarantor

Section  8.9

Credit Documents

Section  8.10

Hedging Agreements

Section  8.11

Material Adverse Change

ARTICLE 9  REMEDIES OF AGENT AND WAIVER

Section  9.1

Agent’s Remedies

Section  9.2

Waiver and Release by Borrowers

Section  9.3

No Waiver

Section  9.4

Application of Proceeds

ARTICLE 10  MISCELLANEOUS

Section  10.1

Indemnification and Release Provisions

Section  10.2

Amendments.

Section  10.3

APPLICABLE LAW

Section  10.4

Notices

Section  10.5

Termination and Release

Section  10.6

Counterparts

Section  10.7

Costs, Expenses and Taxes

Section  10.8

Participations and Assignments.

Section  10.9

Effectiveness of Agreement

Section  10.10

JURISDICTION AND VENUE

Section  10.11

WAIVER OF JURY TRIAL

Section  10.12

REVIEW BY COUNSEL

Section  10.13

Exchanging Information

Section  10.14

Acknowledgment of Receipt

ARTICLE 11  AGENT

Section  11.1

Appointment of Agent.

Section  11.2

Nature of Duties of Agent

Section  11.3

Lack of Reliance on Agent.

Section  11.4

Certain Rights of Agent

Section  11.5

Reliance by Agent

Section  11.6

Indemnification of Agent

Section  11.7

Agent in its Individual Capacity

Section  11.8

Holders of Notes

Section  11.9

Successor Agent.

Section  11.10

Collateral Matters.

Section  11.11

Delivery of Information

Section  11.12

Defaults























LOAN AND SECURITY AGREEMENT

This LOAN AND SECURITY AGREEMENT is made as of the 11th day of September, 2009
by and among 1ST FRANKLIN FINANCIAL CORPORATION, a Georgia corporation with its
chief executive office at 135 East Tugalo Street, Toccoa, Georgia 30577 and such
other Persons joined hereto from time to time as borrowers pursuant to written
agreement by the parties hereto (collectively, the “Borrowers” and each
individually is referred to as a “Borrower”), WELLS FARGO PREFERRED CAPITAL,
INC., as agent for Lenders (“Agent”), an Iowa corporation with its principal
office located at 800 Walnut Street, Des Moines, Iowa 50309, and the financial
institutions from time to time party hereto (collectively, the “Lenders” and
each individually is referred to as a “Lender”).

BACKGROUND

Borrowers have requested and Agent and Lenders have agreed to make available to
Borrowers a secured revolving credit facility in the initial amount of the
Maximum Principal Amount, all on the terms and subject to the conditions set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties covenant and agree as follows:

ARTICLE 1
DEFINITIONS

Section  1.1

Certain Definitions.  The terms defined in this Section 1.1, whenever used and
capitalized in this Agreement shall, unless the context otherwise requires, have
the respective meanings herein specified.

“Access Agreement” shall mean the access agreement, in form and substance
acceptable to Agent, executed and delivered to Agent by Borrowers and DHI
Computing Service, Inc., doing business through a division known as GOLDPoint
Systems.

“Adjusted Tangible Net Worth” means Tangible Net Worth minus (a) any deficits
from the amount required as Allowance for Loan Losses under Section 6.4(c)
hereof and (b) the amount of any accounts to be charged-off, that have not been
charged-off, under Section 6.4(e) hereof.

“Advance” means each advance of the Loan made to Borrowers pursuant to
Section 2.1 of this Agreement.

“Advance Rate” means 80%.

“Affiliate” means (i) any Person who or entity which directly or indirectly
owns, controls or holds 5.0% or more of the outstanding beneficial interest in a
Borrower; (ii) any entity of which 5.0% or more of the outstanding beneficial
interest is directly or indirectly owned, controlled, or held by a Borrower;
(iii) any entity which directly or indirectly is under common control with a
Borrower; or (iv) any officer, director, partner or employee of a Borrower or
any Affiliate.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities, by contract, or otherwise.  

“Agreement” means this Loan and Security Agreement and all exhibits and
schedules hereto, as the same may be amended, modified or supplemented from time
to time.

“Allowance for Loan Losses” means, at all times, the sum of allowance for loan
losses, as calculated in accordance with GAAP (inclusive of discounts, Dealer
Reserves and dealer holdbacks).

“Asset Quality” means, as of the date of determination, the sum of the following
percentage: (a) Net Charge-Offs of Receivables for the 12 month period ending on
such date, as a percentage of Principal Receivables outstanding during such 12
month period, plus (b) Receivables more than 60 days past due on a contractual
basis on such date, as a percentage of gross Receivable on such date.

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee Lender, accepted by Agent, in accordance
with Section 10.8 in form and substance satisfactory to Agent (in its sole and
absolute discretion).

“Annual Compliance Certificate” means the certificate in the form of Exhibit A
attached hereto and made a part hereof to be delivered by Borrowers to Agent
pursuant to Section 6.2(f) hereof.

“Availability Statement” means the certificate in substantially the form of
Exhibit B attached hereto and made part hereof to be submitted by Borrowers to
Agent in accordance with the provisions of this Agreement.

“Bankruptcy Code” means the United States Bankruptcy Code as now constituted or
hereafter amended and any similar statute or law affecting the rights of
debtors.

“Bank Products” means any one or more of the following types of services or
facilities extended to a Borrower by the Agent or any WFPC Affiliate:  (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) leases and other banking
products or services as may be requested by any Borrower.

“Books and Records” means all of Borrowers’ original ledger cards, payment
schedules, credit applications, contracts, lien and security instruments,
guarantees relating in any way to the Collateral and other books and records or
transcribed information of any type, whether expressed in electronic form in
tapes, discs, tabulating runs, programs and similar materials now or hereafter
in existence relating to the Collateral.

“Borrowers’ Loan Account” has the meaning assigned to that term in Section 2.1
of this Agreement.

“Borrowing Base” means, as of the date of determination, and subject to change
from time to time as described below, an amount equal to the Advance Rate
multiplied by the aggregate balance of outstanding Eligible Receivables.
 Notwithstanding the foregoing, Agent may adjust the above rates in the
Borrowing Base from time to time and at any time in Agent’s commercially
reasonable discretion, upon 10 days notice to Borrowers if, in Agent’s
commercially reasonable judgment, there has been an adverse change with respect
to Borrowers’ Receivables, business operation or regulatory affairs related to
Borrowers’ Receivables or business operations.

“Business Day” means any day except a Saturday, Sunday or other day on which
national banks are authorized by law to close including, without limitation,
United States federal government holidays.

“Capital Base” means the sum of Adjusted Tangible Net Worth and Subordinated
Debt.

“Cash Management Services” any services provided from time to time by Agent or
any WFPC Affiliate to any Borrower or Subsidiary in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations with respect thereto in effect from time to time.

“Collateral” means:




(i)

All of each Borrower’s Receivables, now owned or existing or hereafter arising
or acquired;

(ii)

All collateral, security and guaranties now or hereafter in existence for any
Receivables;

(iii)

All insurance related to any Receivables, to any collateral or security for any
Receivables or to any obligor in respect of any Receivables and all proceeds of
such insurance (including, without limitation, all non-filing insurance, credit
insurance and credit life insurance related to any Receivables, to any
collateral or security for any Receivables, or to any obligor in respect of any
Receivables and all proceeds of such insurance);

(iv)

All of each Borrower’s Books and Records related to any Receivables including
tapes and software;

(v)

All notes, drafts, deposit accounts, acceptances, documents of title, deeds,
policies and policies or certificates of insurance (including without limitation
credit insurance, credit life insurance, non-filing insurance and title
insurance) and securities (domestic and foreign) and letter of credit rights now
or hereafter owned by each Borrower or in which a Borrower has or at any time
acquires an interest in connection with any Receivables;

(vi)

All of each Borrower’s Accounts, Documents, Instruments, General Intangibles and
Chattel Paper as defined in Section 1.2 (b) of this Agreement, now owned or
existing or hereafter arising or acquired, and all payment obligations owed to a
Borrower, now owned or existing or hereafter arising or acquired; together with
all collateral, security and guaranties now or hereafter in existence for any of
the foregoing; and

(vii)

All cash and non-cash proceeds of all the foregoing.

“Collections” means payment of principal, interest and fees on Receivables, the
cash and non-cash proceeds realized from the enforcement of such Receivables and
any security therefor, or the Collateral, proceeds of credit, group life or
non-filing insurance, or proceeds of insurance on any real or personal property
which is part of the collateral for the Receivables.

“Commercial Paper” means the short term promissory notes issued by Borrowers
from time to time in connection with their commercial paper program.

“Commitment” means, with respect to each Lender, a commitment of such Lender to
make its portion of the Advance in a principal amount up to each such Lender’s
Commitment Percentage of the Maximum Principal Amount.

“Commitment Percentage” means, for any Lender, the percentage identified as the
Commitment Percentage on Schedule I, as such percentage may be modified in
connection with any assignment made in accordance with Section 10.8.

“Consumer Finance Laws” means all applicable laws and regulations, federal,
state and local, relating to the extension of consumer credit, and the creation
of a security interest in personal property or a mortgage in real property in
connection therewith, as the case may be, and laws with respect to protection of
consumers’ interests in connection with such transactions, including without
limitation, any usury laws, the Federal Consumer Credit Protection Act, the
Federal Fair Credit Reporting Act, RESPA, the Magnuson-Moss Warranty Act, the
Federal Trade Commission’s Rules and Regulations and Regulations B and Z of the
Federal Reserve Board, as any of the foregoing may be amended from time to time.

“Consumer Purpose Loans” means loans to one or more individuals the proceeds of
which are used for personal use including to purchase goods, services or
merchandise for personal, household or family use.

 “Credit Documents” means this Agreement, the Notes, the Guaranties, the
Subordination Agreement, and any and all additional documents, instruments,
agreements and other writings executed and delivered pursuant to or in
connection with this Agreement.

“Dealer Reserves”  means a reserve on Borrower’s Books and Records for charges
and claims against dealers.

“Debt” means as of the date of determination, all outstanding indebtedness
(other than deferred loan origination fees of Borrowers) including without
limitation (a) all loans made hereunder to Borrowers; (b) accounts payable as of
the date of determination; (c) income tax liabilities; (d) mortgages;
(e) deposits, debenture instruments, and other instruments, including all
accruals of interest and fees related thereto; (e) all other obligations which
in accordance with GAAP would be classified upon a balance sheet as liabilities
(except capital stock and surplus earned or otherwise); (f) Subordinated Debt
and (g) Other Debt.

“Default” means an event, condition or circumstance which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default.

“EBITDA Ratio” means the ratio of such Person’s (a) earnings before payments of
interest, taxes, depreciation and amortization expense for the twelve month
period ending on the date of determination, net of any deficits from the amount
required as an Allowance for Loan Losses under Section 6.4(c) hereof and the
amount of any accounts to be charged off, that have not been charged off, in
Section 6.4(e) hereof, to (b) interest expense during such twelve month period
in accordance with GAAP principles pursuant to Section 6.4 of this Agreement.

 “Eligible Receivables” means, as of the date of determination, Receivables (net
of unearned interest, fees, dealer reserves, holdbacks, discounts, insurance
premiums and commissions thereon), which conform to the warranties set forth in
Section 4.1 hereof, in which Agent has a validly perfected first priority Lien,
and which are not any of the following: (i) Receivables for which a payment is
more than 60 days past due on a contractual basis; (ii) Receivables subject to a
bankruptcy proceeding, litigation, foreclosure, repossession or other legal
proceeding; (iii) Receivables from employees (unless payments with respect
thereto are automatically deducted from such employee’s paycheck) or
shareholders of any Borrower or any Affiliate; (iv) Receivables which have been
deferred, restructured, extended, renewed, modified or altered not in compliance
with Borrowers’ Modification Policy; (vi) Receivables not in compliance with
Borrowers’ Underwriting Policy; (vii) if Borrowers have elected to note their
first priority Lien on the applicable certificate of title, Receivables for
which Agent or Borrowers have not received a valid certificate of title or
notification of a valid certificate of title with the Lien of a Borrower noted
thereon, if applicable, within 120 days after the origination of the Receivable;
(viii) Receivables arising from balloon payment accounts, non-amortizing
accounts or Interest-Only Accounts; (ix) Receivables arising from assignments
for repossession; (x) Real Estate Related Accounts for which the original term
exceeds 120 months; (xi) Receivables which were originated to support the
acquisition of commercial vehicles; (xii) Payday Loans; (xiii) Receivables
constituting deficiency balance accounts; and (xiv) Receivables which, in
Agent’s commercially reasonable discretion, do not constitute acceptable
collateral following 10 days notice from Agent to Borrowers.

“Entity Guarantors” means, collectively, Frandisco Life Insurance Company, a
Georgia corporation, Frandisco Property & Casualty Life Insurance Company, a
Georgia corporation, and Franklin Securities, Inc., a Georgia corporation.

“Environmental Control Statutes” means any federal, state, county, regional or
local laws governing the control, storage, removal, spill, release or discharge
of Hazardous Substances, including without limitation CERCLA, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1976, the Hazardous
Materials Transportation Act, the Emergency Planning and Community Right to Know
Act of 1986, the National Environmental Policy Act of 1975, the Oil Pollution
Act of 1990, any similar or implementing state law, and in each case including
all amendments thereto and all rules and regulations promulgated thereunder and
permits issued in connection therewith.

“EPA” means the United States Environmental Protection Agency, or any successor
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, all
amendments thereto, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA shall be construed to refer to any successor sections.

“Event of Default” has the meaning assigned to that term in Article 8 of this
Agreement.

“GAAP” means generally accepted accounting principles applied on a consistent
basis, in accordance with the Statement of Auditing Standards No. 69, “The
Meaning of Present Fairly in Conformity with Generally Accepted Accounting
Principles in the Independent Auditor’s Report” (SAS 69) or superseding
pronouncements, issued by the Auditing Standards Board of the American Institute
of Certified Public Accountants and/or in statements of the Financial Accounting
Standards Board and/or in such other statements by such other entity as Agent
may reasonably approve, which are applicable in the circumstances as of the date
in question.  The requirement that such principles be applied on a consistent
basis shall mean that the accounting principles observed in a current period are
comparable in all material respects to those applied in a preceding period, or,
in the event of a material change in any accounting principle from that observed
in any previous period (i) financial reports covering preceding periods during
the term of this Agreement are restated to reflect such change and provide a
consistent basis for comparison among periods and (ii) the financial covenants
set forth in Section 6.4 shall be adjusted as determined by Agent to reflect
similar performance standards as those measured by the existing covenants using
the previously observed accounting principles.

“Guarantors” shall mean, collectively, Entity Guarantors.

“Guaranty” means individually, and “Guaranties” means collectively, the limited
and unlimited guaranty agreements in form and substance satisfactory to Agent,
as the same may be amended, modified, restated or extended from time to time.

“Hazardous Substance” means any toxic, reactive, corrosive, carcinogenic,
flammable or hazardous pollutant or other substance, including without
limitation petroleum and items defined in Environmental Control Statutes as
“hazardous substances,” “hazardous wastes,” “pollutants” or “contaminants.”

“Hedging Agreement” an agreement relating to any interest rate hedge, exchange,
swap, cap, floor, collar, option, forward, cross right or obligation, or
combination thereof or similar transaction, with respect to interest rate,
foreign exchange, currency, commodity, credit or equity risk (including, without
limitation, any ISDA Master Agreement).

“Insurance Premium Dividend” means distribution to shareholders of Borrowers
used solely to pay life insurance premiums.

“Intangible Assets” means all assets of any Person which would be classified in
accordance with GAAP as intangible assets, including without limitation (a) all
franchises, licenses, permits, patents, applications, copyrights, trademarks,
trade names, goodwill, experimental or organization expenses and other like
intangibles, and (b) unamortized debt discount and expense and unamortized stock
discount and expense.

“Interest-Only Accounts” means those Receivables on which collections are
applied entirely to interest and expense charges, with no portion thereof being
required to reduce the principal balance on the loan prior to the stated
maturity of such accounts.

“LIBOR Rate” means the greater of (a) 0.75% per annum or (b) the three-month
London Interbank Offered Rate as found in the Wall Street Journal, Interactive
Edition, or any successor edition or publication and selected by Agent in its
sole discretion for its entire loan portfolio for all borrowers for any day
during a given month.  The LIBOR Rate shall be adjusted on the first day of each
calendar month based upon the LIBOR Rate as of the last day of the immediately
preceding calendar month.  In the event such rate ceases to be published or
quoted, LIBOR Rate shall mean a comparable rate of interest reasonably selected
by Agent for its entire loan portfolio for all borrowers.  Agent’s determination
of the LIBOR Rate shall be conclusive and binding on Borrowers, absent manifest
error.

 “Lien” means any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
including without limitation any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

“Loan” means the aggregate principal amount advanced by Lenders to Borrowers
pursuant to Section 2.1 of this Agreement, together with interest accrued
thereon and fees and costs owing hereunder in connection therewith.

“Loan Availability” means the amount available for Advances under this Agreement
on any date as determined in accordance with the Availability Statement
submitted to Agent pursuant to the terms hereof.

“Local Authorities” means individually and collectively the state and local
governmental authorities which govern the business and operations owned or
conducted by Borrowers or any of them.  

“Maturity Date” means September 11, 2012, as such date may be extended from time
to time in accordance with the provisions of Section 2.4 of this Agreement.

“Maximum Principal Amount” means $60,000,000.

“Modification Policy” means that certain policy of Borrowers attached hereto as
Exhibit E.

“Net Charge-Offs” means Principal Receivables which have been charged off (net
of bad debt recoveries).

“Notes” mean collectively, the promissory notes to this Agreement of Borrowers
in favor of each Lender in form and substance satisfactory to Agent, evidencing
the joint and several obligation of Borrowers to repay the Loan, and any and all
amendments, renewals, replacements or substitutions therefor, and each is
referred to individually as a “Note.”

“Obligations” means (a) each and every draft, liability and obligation of every
type and description which Borrowers may now or at any time hereafter owe to
Agent and Lenders (whether such debt, liability or obligation now exists or is
hereafter created or incurred, whether it arises in a transaction involving
Agent and/or any Lender alone or in a transaction involving other creditors of
Borrowers, or any of them, and whether it is direct or indirect, due or to
become due, absolute or contingent, primary or secondary, liquidated or
unliquidated, or sole, joint, several or joint and several), and including
specifically, but not limited to, all indebtedness of Borrowers arising under
this Agreement, the Notes, any fee letter or any other loan or credit agreement
between or among a Borrower or Borrowers and Agent and/or any Lender, whether
now in effect or hereafter entered into and including, without limitation, all
Loans and (b) payment or performance, as the case may be, of all obligations of
Borrowers with respect to Bank Products.

“Other Debt” means Senior Demand Notes, Commercial Paper and Variable Rate
Subordinated Debentures.

“Participant” has the meaning assigned to that term in Section 10.8 of this
Agreement.

“Payday Loans” means all loans in which any Borrower holds a personal check from
the account debtor for payment of such loan; provided, however, “Payday Loans”
shall not include payment arrangements by Borrowers’ obligors such as post-dated
checks, ACH transactions that are scheduled for a future date, or recurring ACH
transactions.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Indebtedness” means (a) borrowings from Agent and Lenders hereunder;
(b) Subordinated Debt; (c) trade indebtedness in the normal and ordinary course
of business for value received; (d) indebtedness and obligations incurred to
purchase or lease fixed or capital assets, (e) the other indebtedness and
obligations described on Schedule II attached hereto and made part hereof, (f)
indebtedness in connection with Bank Products, (g) Other Debt and (h) real
property leases entered into by Borrowers with respect to the branch offices and
other buildings in the ordinary course of their business.

“Permitted Liens” means (a) Liens granted to Agent by Borrowers pursuant to this
Agreement, (b) Liens existing as of the date hereof described on Schedule III
attached hereto and (c) Liens granted to real property landlords by Borrowers on
furniture, fixture and equipment.

“Permitted Tax Distributions” shall mean as to any taxable year of a Borrower
during which such Borrower makes an S corporation election with the Internal
Revenue Service and appropriate state agency, an annual distribution necessary
to enable each shareholder of such Borrower to pay federal or state income taxes
attributable to such shareholder resulting solely from the allocated share of
income of such Borrower for such period.

“Person” means all natural persons, corporations, limited partnerships, general
partnerships, joint stock companies, limited liability companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
federal and state governments and agencies or regulatory authorities and
political subdivisions thereof, or any other entity.  

“Plan” means any employee benefit plan subject to the provisions of Title IV of
ERISA which is maintained in whole or in part for employees of Borrowers or any
Affiliate of Borrowers.

“Principal Receivables” means net Receivables less unearned interest and
insurance commissions (including discounts).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Real Estate Related Accounts” means Receivables arising from loans (a) the
proceeds of which are used to purchase or improve real property; or
(b) collateralized or secured by an interest in real property; and shall include
without limitation home equity accounts.

“Receivables” means all lien, title retention and security agreements, chattel
mortgages, chattel paper, bailment leases, installment sale agreements,
instruments, consumer finance paper and/or promissory notes securing and
evidencing loans made, and/or time sale transactions acquired, by a Borrower.

“Replacement Lender” has the meaning assigned to that term in Section 2.10(b) of
this Agreement.

“Reportable Event” has the meaning assigned to that term in Section 4.13 of this
Agreement.

“Request for Advance” means the certificate in the form of Exhibit C attached
hereto and made part hereof to be delivered by Borrowers to Agent as a condition
of each Advance pursuant to Section 2.7 hereof.

“Required Lenders” means, at any time, Lenders which are then in compliance with
their obligations hereunder and holding in the aggregate at least seventy five
percent (75%) of (a) the Commitment Percentage (and participation interest) or
(b) if this Agreement has been terminated, the outstanding Loans and
participation interest; provided, however, if there are less than three (3)
Lenders at any time, Required Lenders shall mean one hundred percent (100%) of
Lenders which are then in compliance with their obligations hereunder.

“Restricted Payments” means payments by Borrowers, or any of them, which
constitute (a) redemptions, repurchases, dividends or distributions of any kind
with respect to a Borrower’s stock or any warrants, rights or options to
purchase or otherwise acquire any shares of Borrower’s capital stock or
(b) payments of principal or interest on Subordinated Debt.

“Schedule of Receivables and Assignment” means a Schedule of Receivables and
Assignment to be submitted by Borrowers to Agent pursuant to the terms hereof,
describing the Receivables assigned and pledged to Agent, for the benefit of
Agent, on the date hereof and thereafter for the period to which such schedule
relates and confirming the assignment and pledge of such Receivables.

“Senior Debt” means all Debt on a consolidated basis (including cash overdrafts)
other than the Subordinated Debt.  

“Senior Debt to Capital Base Ratio” means the ratio of Senior Debt to Capital
Base.

“Senior Demand Notes” means the Senior Demand Notes issued by Borrowers from
time to time, as more fully described in the most current prospectus with
respect to the Senior Demand Notes as filed with the Securities and Exchange
Commission, as the same may be amended, modified, supplemented, increased or
restated from time to time.

“Subordinated Debt” means any indebtedness for borrowed money which shall
contain provisions subordinating the payment of such indebtedness and the liens
and security interests securing such indebtedness to Senior Debt, in form,
substance and extent acceptable to Agent in its sole discretion.  For purposes
hereof, Subordinated Debt includes, without limitation,  the Variable Rate
Subordinated Debentures.

“Subordination Agreement” means, individually, and “Subordination Agreements”
means, collectively, the Subordination Agreements executed in connection with
the Subordinated Debt, from time to time, each in the form of Exhibit D attached
hereto and made part hereof.

“Subsidiary” of any entity means any corporation, limited liability company,
partnership or other legal entity of which such entity directly or indirectly
owns or controls at least a majority of the outstanding stock or other equity
interest having general voting power.  For purposes of this definition,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of an entity, whether
through the ownership of voting securities, by contract, or otherwise.

“Tangible Net Worth” means, at any date, the amount of the capital stock
liability of such Person on a consolidated basis (but excluding the effect of
intercompany transactions) plus (or minus in the case of a deficit) its capital
surplus and earned surplus minus, to the extent not otherwise excluded (i) the
cost of treasury shares; (ii) the amount equal to the value shown on its books
of Intangible Assets, including the excess paid for assets acquired over their
respective book values on the books of the corporation from which acquired; and
(iii) investments in and loans to any Subsidiary or Affiliate or to any
shareholder, director or employee of such Person, any Subsidiary or any
Affiliate.

“Termination Date” means the earlier of: (a) the Maturity Date, or (b) the date
on which the Commitments are terminated and the Loan becomes due and payable
pursuant to Section 9.1.

“Total Liabilities” means all liabilities of Borrowers, as determined in
accordance with GAAP.

“Total Liabilities to Tangible Net Worth Ratio” means the ratio of Total
Liabilities to Tangible Net Worth.

“Underwriting Policy” means that certain policy of Borrowers attached hereto as
Exhibit F.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“Variable Rate Subordinated Debentures” means the Variable Rate Subordinated
Debentures issued by Borrowers from time to time under the Subordinated
Indenture (that certain Indenture dated as of October 31, 1984, as the same may
be amended, modified, supplemented, restated, renewed, refinanced or replaced
from time to time), the repayment of which are subordinate in right of payment
to the Obligations, the Senior Demand Notes, the Commercial Paper and any other
Indebtedness of Borrowers.

“WFPC Affiliate”  means in relation to Agent, any entity controlled, directly or
indirectly, by Agent, any entity that controls, directly or indirectly, Agent or
any entity directly or indirectly under common control with Agent (including,
without limitation, Wachovia Bank, National Association and its subsidiaries and
affiliates).  For this purpose, “control” of any entity means ownership of a
majority of the voting power of the entity.

Section  1.2

Rules of Construction.

(a)

Accounting Term.  Except as otherwise provided herein, financial and accounting
terms used in the foregoing definitions or elsewhere in this Agreement shall be
defined in accordance with GAAP.

(b)

Uniform Commercial Code.  Except as otherwise provided herein, terms used in the
foregoing definitions or elsewhere in this Agreement that are defined in the
Uniform Commercial Code, including without limitation, “Accounts”, “Documents”,
“Goods”, “Instruments”, “General Intangibles” and “Chattel Paper” shall have the
respective meanings given to such terms in the UCC.

ARTICLE 2
THE REVOLVING CREDIT FACILITY

Section  2.1

The Loan.  Until the Termination Date, Borrowers may request Lenders to make
Advances to Borrowers and, subject to the terms and conditions of this
Agreement, each Lender severally and not jointly agrees to lend such Lender’s
Commitment Percentage of each requested Advance up to such Lender’s Commitment
which Borrowers may repay and reborrow  from time to time.  The aggregate unpaid
principal amount at any one time outstanding of all Advances shall not exceed
the lesser of the Maximum Principal Amount or the Borrowing Base in effect as of
the date of determination.

(a)

Agent shall establish on its books an account in the name of Borrowers (the
“Borrowers’ Loan Account”).  A debit balance in Borrowers’ Loan Account shall
reflect the amount of Borrowers’ indebtedness to Agent and Lenders from time to
time by reason of Advances and other appropriate charges (including, without
limitation, interest charges) hereunder.  At least once each month, Agent shall
provide to Borrowers a statement of Borrowers’ Loan Account which statement
shall be considered correct and accepted by Borrowers and conclusively binding
upon Borrowers unless Borrowers notify Agent to the contrary within 30 days of
Agent’s providing such statement to Borrowers.

(b)

Each Advance made hereunder shall, in accordance with GAAP, be entered as a
debit to Borrowers’ Loan Account, and shall be in a principal amount which, when
aggregated with all other Advances then outstanding, shall not exceed the lesser
of the then effective Borrowing Base or Maximum Principal Amount.

(c)

The Loan shall be due and payable on the Termination Date.  Upon the occurrence
of an Event of Default, Agent shall have rights and remedies available to it
under Article 9 of this Agreement.

(d)

Agent has the right upon 10 days prior notice to Borrowers at any time, and from
time to time, in its commercially reasonable discretion exercised in good faith
(but without any obligation), to set aside reasonable reserves against the
Borrowing Base in such amounts as it may deem commercially reasonable,
including, without limitation, a reserve equal to the amount of outstanding
indebtedness in connection with Bank Products.

Section  2.2

The Notes.  The indebtedness of Borrowers to each Lender hereunder shall be
evidenced by a separate Note executed by Borrowers in favor of such Lender in
the principal amount equal to each such Lender’s Commitment Percentage of the
Maximum Principal Amount.  The principal amount of the Notes will be the Maximum
Principal Amount; provided, however, that notwithstanding the face amount of the
Notes, Borrowers’ liability under the Notes shall be limited at all times to the
actual indebtedness (principal, interest and fees) then outstanding and owing by
Borrowers to Agent and Lenders hereunder.

Section  2.3

Method of Payment.  Borrowers shall make all payments of principal and interest
on the Notes in lawful money of the United States of America and in funds
immediately available by wire transfer or funds transfer, to Agent at its
address referred to in Section 10.4 of this Agreement or at such other address
as Agent otherwise directs.  Whenever any payment is due on a day, which is not
a Business Day, the date for payment shall be extended to the next succeeding
Business Day and interest shall be paid for such extended time. As soon as
practicable after Agent receives payment from Borrowers, but in no event later
than 1 Business Day after such payment has been made, subject to Section 2.7,
Agent will cause to be distributed like funds relating to the payment of
principal, interest or fees (other than amounts payable to Agent to reimburse
Agent for fees and expenses payable solely to Agent pursuant to the terms of
this Agreement) or expenses payable to Agent and Lenders in accordance with the
terms of this Agreement, in like funds relating to the payment of any such other
amounts payable to Lenders.  Borrowers’ obligations to Lenders with respect to
such payment shall be discharged by making such payments to Agent pursuant to
this Section 2.3 or, if not timely paid or any Event of Default or Default then
exists, may be added to the principal amount of the Loans outstanding.
 Borrowers hereby authorize Agent to charge the line of credit established
hereunder for any amounts that are due and owing pursuant to the terms of this
Agreement with such amounts added to the principal amount of the Loans
outstanding and Agent may elect to utilize such right in its sole discretion.

Section  2.4

Extension and Adjustment of Maturity Date.  Upon the written agreement of
Borrowers, Agent and Lenders, the Maturity Date may be extended.  

Section  2.5

Use of Proceeds.  Advances shall be used to finance Borrowers’ portfolios of
Consumer Purpose Loans, for general working capital purposes and for other
lawful corporate purposes except as limited under this Agreement.

Section  2.6

Interest.

(a)

In the absence of an Event of Default or Default hereunder, and prior to
maturity, the outstanding balance of the Loan will bear interest at an annual
rate at all times equal to the LIBOR Rate plus 300 basis points; provided
however, Agent shall be entitled to retain, solely for its own account, and not
remit to Lenders from such monthly interest payment an interest payment in an
amount equal to interest on the outstanding balance of the Loan at an annual
rate at all times equal to 15 basis points.  

(b)

Interest shall be payable monthly in arrears on the first day of each month
commencing on the first such date after the first Advance under the Loan and
continuing until the Commitments are terminated and the Obligations are
indefeasibly paid in full.  Interest as provided hereunder will be calculated on
the basis of a 360 day year and the actual number of days elapsed.

(c)

Notwithstanding the foregoing, upon the occurrence and during the continuance of
an Event of Default hereunder, including after maturity and before and after
judgment, Borrowers hereby agree to pay to Lenders interest on the outstanding
principal balance of the Loan and any other obligations and, to the extent
permitted by law, overdue interest with respect thereto, at the rate of 2.50%
per annum above the rate otherwise applicable to the Loan.

Section  2.7

Advances.

(a)

Borrowers shall notify Agent in writing not later than 12:00 noon Central time,
on the date of each requested Advance, specifying the date and amount of the
Advance.  Such notice shall be in the form of the Request for Advance shall be
certified by the President or Chief Financial Officer (or such other authorized
Person as Borrowers direct in writing from time to time) of Borrowers and shall
contain the following information and representations, which shall be deemed
affirmed and true and correct as of the date of the requested Advance:

(i)

the aggregate amount of the requested Advance, which shall be in multiples of
$25,000 but not less than the lesser of $25,000 or the unborrowed balance of the
Borrowing Base;

(ii)

confirmation that no Event of Default or Default exists either immediately prior
to or after making such Advance; and that there has been no material adverse
change in Borrowers’ financial condition, operations or business since the date
of the monthly and audited annual financial statements most recently delivered
by Borrowers to Agent pursuant to this Agreement; and

(iii)

statements that the representations and warranties set forth in Article 4 are
true and correct as of the date of the Advance in all material respects.

(b)

Agent shall give to each Lender prompt notice (but in no event later than 1:00
P.M., Central time on the date of Agent’s receipt of notice from Borrowers) of
each Request for Advance by facsimile or submitted via Agent’s online automatic
advance request system.  No later than 2:00 P.M., Central time on the date on
which an Advance is requested to be made pursuant to the applicable Request for
Advance, each Lender will make available to Agent at the address of Agent set
forth in Section 10.4, in immediately available funds, its Commitment Percentage
of such Advance requested to be made.  Unless Agent shall have been notified by
any Lender at least 5 Business Days prior to the date of Advance that such
Lender does not intend to make available to Agent its portion of the Advance to
be made on such date, Agent may assume that such Lender will make such amount
available to Agent as required above and Agent may, in reliance upon such
assumption, make available the amount of the Advance to be provided by such
Lender.  Upon fulfillment of the conditions set forth in Sections 2.7(a) and 5.2
for such Advance, and as soon as practicable after receipt of funds from Lenders
(but in any event not later than 2:00 P.M., Central time) Agent will make such
funds as have been received from Lenders available to Borrowers at the account
specified by Borrowers from time to time in writing to Agent.

(c)

Because Borrowers anticipate requesting Advances on a daily basis, resulting in
the amount of outstanding Advances fluctuating from day to day, in order to
administer the Loan in an efficient manner and to minimize the transfer of funds
between Agent and Lenders, Lenders hereby instruct Agent, and Agent may (in its
sole discretion, without any obligation) (i) make available, on behalf of
Lenders, the full amount of all Advances requested by Borrowers, without giving
each Lender prior notice of the proposed Advance, of such Lender’s Commitment
Percentage thereof and the other matters covered by the Request for Advance and
(ii) if Agent has made any such amounts available as provided in clause (i),
upon repayment of Loans by Borrowers, first apply such amounts repaid directly
to the amounts made available by Agent in accordance with clause (i) and not yet
settled as described below.  If Agent makes an Advance on behalf of Lenders, as
provided in the immediately preceding sentence, the amount of outstanding Loans
and each Lender’s Commitment Percentage thereof shall be computed weekly rather
than daily and shall be adjusted upward or downward on the basis of the amount
of outstanding Loans as of 5:00 P.M., Central time on the Business Day
immediately preceding the date of each computation; provided, however, that
Agent retains the absolute right at any time or from time to time to make the
afore-described adjustments at intervals more frequent than weekly.  Agent shall
deliver to each of Lenders at the end of each week, or such lesser period or
periods as Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereafter referred to as a “Settlement Period”).  If the summary statement is
sent by Agent and received by Lenders prior to 12:00 Noon, Central time on any
Business Day each Lender shall make the transfers described in the next
succeeding sentence no later than 3:00 P.M., Central time on the day such
summary statement was sent; and if such summary statement is sent by Agent and
received by Lenders after 12:00 Noon, Central time on any Business Day, each
Lender shall make such transfers no later than 3:00 P.M., Central time no later
than the next succeeding Business Day after such summary statement was sent.  If
in any Settlement Period, the amount of a Lender’s Commitment Percentage of the
Loans is in excess of the amount of Loans actually funded by such Lender, such
Lender shall forthwith (but in no event later than the time set forth in the
next preceding sentence) transfer to Agent by wire transfer in immediately
available funds the amount of such excess; and, on the other hand, if the amount
of a Lender’s Commitment Percentage of the Loans in any Settlement Period is
less than the amount of Loans actually funded by such Lender, Agent shall
forthwith transfer to such Lender by wire transfer in immediately available
funds the amount of such difference.  The obligation of each of Lenders to
transfer such funds shall be irrevocable and unconditional, without recourse to
or warranty by Agent and made without setoff or deduction of any kind.  Each of
Agent and Lenders agree to mark their respective books and records at the end of
each Settlement Period to show at all times the dollar amount of their
respective Commitment Percentages of the outstanding Loans.  Because Agent on
behalf of Lenders may be advancing and/or may be repaid Loans prior to the time
when Lenders will actually advance and/or be repaid Loans, interest with respect
to Loans shall be allocated by Agent to each Lender (including Agent) in
accordance with the amount of Loans actually advanced by and repaid to each
Lender (including Agent) during each Settlement Period and shall accrue from and
including the date such Advance is made by Agent to but excluding the date such
Loans are repaid by Borrower in accordance with Section 2.3 or actually settled
by the applicable Lender as described in this Section 2.7(c).  All such Advances
made by Agent on behalf of Lenders hereunder shall bear interest at the interest
rate applicable hereunder for Advances.

(d)

If the amounts described in subsection (b) or (c) of this Section 2.7 are not in
fact made available to Agent by a Lender (such Lender being hereinafter referred
to as a “Defaulting Lender”) and Agent has made such amount available to
Borrowers, Agent shall be entitled to recover such corresponding amount on
demand from such Defaulting Lender.  If such Defaulting Lender does not pay such
corresponding amount forthwith upon Agent’s demand therefor, Agent shall
promptly notify Borrowers and Borrowers shall immediately (but in no event later
than 10 Business Days after such demand) pay such corresponding amount to Agent.
 Agent shall also be entitled to recover from such Defaulting Lender and
Borrowers, (i) interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by Agent to Borrowers to
the date such corresponding amount is recovered by Agent, at a rate per annum
equal to either (A) if paid by such Defaulting Lender, the overnight federal
funds rate or (B) if paid by Borrowers, the then applicable rate of interest,
calculated in accordance with Section 2.6, plus (ii) in each case, an amount
equal to any costs (including reasonable legal expenses) and losses incurred as
a result of the failure of such Defaulting Lender to provide such amount as
provided in this Agreement.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder or to prejudice
any rights which Borrowers may have against any Lender as a result of any
default by such Lender hereunder, including, without limitation, the right of
Borrowers to seek reimbursement from any Defaulting Lender for any amounts paid
by Borrowers under clause (ii) above on account of such Defaulting Lender’s
default.

(e)

The failure of any Lender to make its portion of the Advance to be made by it as
part of any Advance shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Advance.  The amounts payable by
each Lender shall be a separate and independent obligation.

(f)

Each Lender shall be entitled to earn interest at the then applicable rate of
interest, calculated in accordance with Section 2.6, on outstanding Loans which
it has funded to Agent from the date such Lender funded such Advance to, but
excluding, the date on which such Lender is repaid with respect to the Loan.

(g)

Notwithstanding the obligation of Borrowers to send written confirmation of a
Request for Advance, in the event that Agent agrees to accept a Request for
Advance made by telephone, such telephonic request shall be binding on Borrowers
whether or not written confirmation is sent by Borrower or requested by Agent.
 Agent may act prior to the receipt of any requested written confirmation,
without any liability whatsoever, based upon telephonic notice believed by Agent
in good faith to be from Borrowers or their agents.  Agent’s records of the
terms of any telephonic requests for Advances shall be conclusive on Borrowers
in the absence of gross negligence or willful misconduct on the part of Agent in
connection therewith.

(h)

Nothing contained in this Section 2.7 or otherwise in this Agreement shall
impair or limit any claim of Borrowers against a Defaulting Lender (including,
without limitation, expenses incurred by Borrowers by reason of any such
default) who breaches its commitment to fund Advances hereunder.

(i)

Each request for an Advance pursuant to this Section 2.7 shall be irrevocable
and binding on Borrowers.

Section  2.8

Prepayment.

(a)

Optional Prepayments.  Borrowers may prepay the Loan from time to time, in full
or in part without premium or penalty, provided that (i) in the event Borrowers
prepay the Loan in full and terminate this Agreement prior to the Maturity Date,
Borrowers shall provide at least 3 Business Days prior notice to Agent and pay a
sum equal to 2.0% of the Maximum Principal Amount as a prepayment fee; (ii)
prepayments shall be in a minimum amount of $25,000 and $25,000 increments in
excess thereof; and (iii) partial prepayments prior to the Termination Date
shall not reduce Lenders’ Commitments under this Agreement and may be
reborrowed, subject to the terms and conditions hereof for borrowing, and prior
to the occurrence of an Event of Default, partial prepayments will be applied
first to outstanding Advances and thereafter to other Obligations owing
hereunder.  Each Borrower acknowledges that the above described fee is an
estimate of Lenders’ damages in the event of early termination and is not a
penalty.  In the event of termination of the credit facility established
pursuant to this Agreement, all of the Obligations shall be immediately due and
payable upon the termination date stated in any notice of termination.  All
undertakings, agreements, covenants, warranties and representations of Borrowers
contained in the Credit Documents shall survive any such termination, and Agent
shall retain its liens in the Collateral and all of its rights and remedies
under the Credit Documents notwithstanding such termination until Borrowers have
paid the Obligations to Agent and Lenders, in full, in immediately available
funds, together with the applicable termination fee, if any.  Notwithstanding
the foregoing, in the event that Borrowers repay the Loan in full and terminate
this Agreement within 60 days of making a payment under Section 2.10(a),
Borrowers shall not be obligated to pay to the specific Lender receiving such
payment under Section 2.10(a) the prepayment fee contained in this Section
2.8(a).

(b)

Mandatory Prepayments.  In the event that amounts outstanding hereunder at any
time exceed the Borrowing Base (whether established by an Availability Statement
or otherwise) Borrowers shall pay to Agent immediately and without demand or
notice of any kind required, the amount by which Borrowers’ indebtedness
hereunder exceeds the Borrowing Base then applicable, together with all accrued
interest on the amount so paid and any fees and costs incurred in connection
therewith.

Section  2.9

Fees.  Borrowers shall pay to Agent, at Agent’s offices, the following:

(a)

Administrative Fee.  A non-refundable administrative fee of $2,000 shall be due
and payable monthly in arrears on the first day of each month solely for the
account of Agent, commencing on the first such date after the funding of this
Agreement and continuing until the Commitments are terminated and the
Obligations are indefeasibly paid in full, in which event a pro-rated monthly
installment of the administrative fee shall be paid on the date of such
termination.

(b)

Unused Line Fee.  A non-refundable unused line fee at the rate of 0.50% per
annum (computed on the basis of a 360 day year and the actual number of days
elapsed) on the daily unused Commitments.  Such fee shall be payable to Agent,
for the account of Lenders in accordance with their Commitment Percentages,
monthly in arrears on the first day of each month, and on the Termination Date,
unless the Commitments are terminated on an earlier date, in which event the
unused line fee shall be paid on the date of such termination.  

Section  2.10

Regulatory Changes in Capital Requirements; Replacement of a Lender.  

(a)

Regulatory Changes in Capital Requirements. If any Lender shall have determined
that the adoption or the effectiveness after the date hereof of any law, rule,
regulation or guideline regarding capital adequacy, or any change in any of the
foregoing or in the interpretation or administration of any of the foregoing by
any governmental authority, central lender or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender (or any
lending office of such Lender) or such Lender’s holding company with any
industry wide request or directive regarding capital adequacy (whether or not
having the force of law) of any such authority, central lender or comparable
agency, has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, to a level below that which such Lender or its
holding company could have achieved on the portion of the Loans made by such
Lender pursuant hereto but for such adoption, change or compliance (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy) by an amount deemed by such Lender to
be material and Lender has made such determination with respect to all or
substantially all of the loans in its loan portfolio, then from time to time
Borrowers shall pay to such Lender on demand such additional amount or amounts
as will compensate such Lender or its holding company for any such reduction
suffered together with interest on each such amount from the date demanded until
payment in full thereof at the rate provided in Section 2.6 with respect to
amounts not paid when due.  Agent will notify Borrowers of any event occurring
after the date of this Agreement that will entitle a Lender to compensation
pursuant to this Section 2.10(a) as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation.

(b)

Replacement of a Lender.  If Borrowers become obligated to pay additional
amounts to any Lender pursuant to Section 2.10(a), then Borrowers may within 120
days thereafter designate another bank that is acceptable to Agent in its
reasonable discretion (such other bank being called a “Replacement Lender”) to
purchase the Loans of such Lender and such Lender’s rights hereunder, without
recourse to or warranty by, or expense to, such Lender, for a purchase price
equal to the outstanding principal amount of the Loans payable to such Lender
plus any accrued but unpaid interest on such Loans and all accrued but unpaid
fees owed to such Lender and any other amounts payable to such Lender under this
Agreement, and to assume all the obligations of such Lender hereunder, and, upon
such purchase and assumption (pursuant to an Assignment and Acceptance), such
Lender shall no longer be a party hereto or have any rights hereunder (other
than rights with respect to indemnities and similar rights applicable to such
Lender prior to the date of such purchase and assumption) and shall be relieved
from all obligations to Borrower hereunder, and the Replacement Lender shall
succeed to the rights and obligations of such Lender hereunder.  In addition to
the foregoing, if a Replacement Lender purchases such Loans and assumes all such
obligations of a Lender hereunder pursuant to this Section 2.10(b), each such
replaced Lender shall reimburse Borrowers for all amounts previously paid
pursuant to Section 2.10(a) within 30 days of such replacement.

Section  2.11

Sharing of Payments.  If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff or otherwise) on
account of the Loans made by it in excess of its pro rata share of such payment
as provided for in this Agreement, such Lender shall forthwith purchase from the
other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment accruing
to all Lenders in accordance with their respective ratable shares as provided
for in this Agreement; provided, however, that if all or any portion of such
excess is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (a) the amount of such Lender’s required repayment to (b) the total amount so
recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total amount so recovered.
 Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.11 may, to the fullest extent permitted by
law, exercise all of its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation.

Section  2.12

Pro Rata Treatment.  Subject to Section 9.4 hereof, each payment or prepayment
of principal of the Loan, and each payment of interest on the Loans, actually
received by Agent shall be allocated pro rata among Lenders in accordance with
the respective principal amounts of their outstanding Loans; provided, however,
that the foregoing fees payable hereunder (other than the fees payable under
Section 2.9(a) hereof) to Lenders shall be allocated to each Lender based on
such Lender’s Commitment Percentage.

ARTICLE 3
SECURITY

Section  3.1

Security Interest.  To secure the payment and performance of the Obligations,
each Borrower hereby grants to Agent, for the benefit of Lenders, a continuing
general Lien on and a continuing security interest in all of the Collateral,
wherever located, whether now owned or hereafter acquired, existing or created,
together with all replacements and substitutions therefor, and the cash and
non-cash proceeds thereof, subject to Permitted Liens.  The Liens and security
interests of Agent in the Collateral shall be first and prior perfected Liens
and security interests, subject only to Permitted Liens, and may be retained by
Agent until all of the Obligations have been indefeasibly satisfied in full and
the Commitments have expired or otherwise has been terminated.  

Section  3.2

Financing Statements.  Agent is hereby authorized by each Borrower to file any
financing statements covering the Collateral or any amendment adding collateral
to any financing statement in each case whether or not a Borrower’s signature
appears thereon.  Borrowers agree to comply with the requirements of all state
and federal laws and requests of Agent in order for Agent to have and maintain a
valid and perfected first security interest in the Collateral.

Section  3.3

Documents to be Delivered to Agent.  All Receivables of Borrowers originated on
or after the date hereof shall be stamped or watermarked with the following:

This document is pledged as collateral to Wells Fargo Preferred Capital, as
agent.

Borrowers shall (a) upon request of Agent following the occurrence of an Event
of Default, deliver to Agent or its designee any other property in which
Borrowers have granted Agent a security interest hereunder; and (b) execute and
deliver to Agent, for the benefit of Lenders, such assignments, endorsements,
allonges to promissory notes, mortgages, financing statements, amendments
thereto and continuation statements thereof, in form satisfactory to Agent, and
such additional agreements, documents or instruments as Agent may, from time to
time, require to evidence, perfect and continue to perfect Agent’s liens and
security interests granted hereunder.

Section  3.4

Collections.  Notwithstanding the security interest granted hereunder with
respect to the Collateral by Borrowers to Agent, until notice to the contrary is
provided to Borrowers by Agent following the occurrence of an Event of Default,
Borrowers may service, manage, enforce and receive Collections on Receivables.
 Borrowers shall have no power to make any unusual allowance or credit to any
obligor without Agent’s prior written consent.  Upon notice by Agent at any time
following the occurrence of an Event of Default, Agent may require Borrowers to
endorse and deposit all Collections within 1 Business Day of receipt thereof and
in the original form received (except for the endorsement of Borrowers, if
necessary, to enable the collection of instruments for the payment of money,
which endorsements Borrowers hereby agree to make) in such account maintained
with such depository as Agent may from time to time specify, such account to
limit withdrawals by Borrowers therefrom only to the order of Agent, but to
permit withdrawals by Agent therefrom without the co-signature of a Borrower.
 Agent may also require Borrowers to enter into an appropriate lock box
agreement with Agent or another financial institution acceptable to Agent, in
form and content acceptable to Agent, with respect to opening and maintaining a
lock box arrangement for the Collections.  Such lock box agreements shall be
irrevocable so long as Borrowers are indebted to Agent under this Agreement and
this Agreement remains in effect.

Section  3.5

Additional Rights of Agent; Power of Attorney.

(a)

In addition to all the rights granted to Agent hereunder, Agent shall have the
right, at any time following the occurrence and during the continuance of an
Event of Default, to notify the obligors and account debtors of all Collateral
to make payment thereon directly to Agent, and to take control of the cash and
non-cash proceeds of such Collateral.  When Collections received by Agent have
been converted into cash form, Agent shall forthwith apply the same first to
discharge all expenses, fees, costs and charges including reasonable attorneys’
fees and costs of Collections owing hereunder; second to pay all interest
accrued under the Notes and this Agreement; third to pay principal due under the
Notes and this Agreement; fourth to pay any other sums due to Agent and Lenders
under the terms of this Agreement and fifth to whoever is entitled to such
amounts under applicable law.

(b)

Each Borrower irrevocably appoints Agent its true and lawful attorney, with
power of substitution, to act in the name of such Borrower or in the name of
Agent or otherwise, for the use and benefit of Agent, but at the cost and
expense of Borrowers, without notice to Borrowers to do any of the following
after the occurrence of an Event of Default: to demand, collect, receipt for and
give renewals, extensions, discharges and releases of any Collateral; to
institute and to prosecute legal and equitable proceedings to realize upon any
Collateral; to settle, compromise, or adjust claims; to take possession and
control in any manner and in any place of any cash or non-cash items of payment
or proceeds thereof; to endorse the name of such Borrower upon any notes,
checks, drafts, money orders, or other evidences of payment of Collateral; to
sign such Borrower’s name on any instruments or documents relating to any of the
Collateral or on drafts against account debtors; to do all other acts and things
necessary, in Agent’s commercially reasonable judgment, to effect collection of
the Collateral or protect its security interest in the Collateral; and generally
to sell in whole or in part for cash, credit or property to others or to itself
at any public or private sale, assign, make any agreement with respect to or
otherwise deal with the Collateral as fully and completely as though Agent were
the absolute owner thereof for all purposes, except to the extent limited by any
applicable laws and subject to any requirement of notice to Borrowers or other
Persons under applicable laws.

(c)

Each Borrower hereby agrees to indemnify and hold Agent and Lenders harmless
from and against any and all expenses, costs, liabilities or damages (including
reasonable attorneys fees) sustained by Agent and each Lender by reason of any
misrepresentation, breach of warranty or breach of covenant by Borrowers whether
caused by Borrowers or Guarantors, or whether caused by any other Person if
Borrowers knew of or reasonably should have known that facts, circumstances or
information on which Borrowers relied were false, incorrect or incomplete in any
material respect, and also all court costs and all other expenses Agent and each
Lender incurred in enforcing or attempting to enforce payment of the Loan or any
Collateral, in supervising the records and proper management and disposition of
the collection of Collateral or in prosecuting or defending any of Agent’s and
Lenders’ rights under this Agreement.

Section  3.6

Additional Collateral Provisions.

(a)

Borrowers will defend the Collateral against all Liens (other than Permitted
Liens), and claims and demands of all Persons at any time claiming the same or
any interest therein.  Borrowers agree to comply with the requirements of all
state and federal laws and requests of Agent in order for Agent to have and
maintain a valid and perfected first security interest and/or mortgage Lien in
the Collateral.

(b)

In addition to the foregoing, Borrowers shall perform all further acts that may
be lawfully and reasonably required by Agent to secure Agent and effectuate the
intentions and objects of this Agreement.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants and shall continue to represent and
warrant to Agent and Lenders until the Obligations hereunder have been
indefeasibly satisfied in full and the Commitments have expired or otherwise
have been terminated as follows:

Section  4.1

Representations and Warranties as to Receivables.

(a)

As to the Receivables generally:

(i)

Each Borrower or, where a Borrower was not the original lender, to the best of
such Borrower’s knowledge, the original lender or seller had full power and
authority to make the loans (or other extensions of credit) evidenced by the
Receivables and all such Receivables and all Books and Records related thereto
are genuine, based on enforceable contracts and are in all respects what they
purport to be;

(ii)

All Receivables have been duly authorized, executed, delivered by the parties
whose names appear thereon and are valid and enforceable in accordance with
their terms; any chattels described in any Receivable are and will be accurately
described and are and will be in the possession of the parties granting the
security interest therein; and (A) any applicable filing, recording or lien
notation law with respect to any collateral securing a Receivable will have been
complied with to the extent such filing or recording is necessary under
applicable law to create or perfect such Borrower’s security interest in such
collateral consistent with its present policy; or (B) a Borrower shall have
procured non-filing insurance from a reputable insurer in an amount not less
than the value of the collateral securing such Receivables.

(iii)

The form and content of all Receivables and the security related thereto and the
transactions from which they arose comply in all material respects (and in any
event in all respects necessary to maintain and ensure the validity and
enforceability of the Receivables) with any and all applicable laws, rules and
regulations, including without limitation, the Consumer Finance Laws;

(iv)

The original amount and unpaid balance of each Receivable on Borrowers’ Books
and Records and on any statement or schedule delivered to Agent and/or any
Lender, including without limitation the Schedule of Receivables, is and will be
the true and correct amount actually owing to a Borrower as of the date each
Receivable is pledged to Agent, is not subject to any claim of reduction,
counterclaim, set-off, recoupment or any other claim, allowance or adjustment;
and no Borrower has any knowledge of any fact which would impair the validity or
collectibility of any Receivables;

(v)

All security agreements, title retention instruments, mortgages and other
documents and instruments which are security for Receivables contain a correct
and sufficient description of the real or personal property covered thereby,
and, subject to the rights of Agent hereunder and the interests of Borrowers as
holder of such security agreements, title retention instruments or mortgages or
other documents or instruments, are or create security interests and Liens;

(vi)

Borrowers have made an adequate credit investigation of the obligor of each
Receivable and has determined that his or her credit is satisfactory and meets
the standards generally observed by prudent finance companies and is in
conformity in all material respects with Borrowers’ policies and standards; and

(vii)

A Borrower has good and valid indefeasible title to the Receivables, free and
clear of all prior assignments, claims, liens, encumbrances and security
interests, and has the right to pledge and grant Agent, for the benefit of
Lenders, a first priority security interest in the same, in the manner provided
in this Agreement; the parties specifically agree and acknowledge that from time
to time Borrowers make loans based upon a subordinate lien status (such as but
not limited to a second lien on a motor vehicle or real property) and such
ordinary-course loans secured by subordinate lien status shall not be and are
not in violation of this representation and warranty; and

Notwithstanding the provisions of this Section 4.1, the parties agree and
acknowledge that in the ordinary course of Borrowers’ business, Borrowers from
time to time (w) make loans on an unsecured basis (such as with Borrowers’ "Live
Checks" loan product), (x) elect not to perfect their security interests, (y)
make errors that defeat the viability of perfecting a security interest in
collateral pledged by a customer, and (z) unaffiliated first lienholders refuse
to give effect to Borrowers’ second liens (especially regarding motor vehicles)
and that in each such instance such decisions, mistakes, or failures to
recognize Borrowers’ lien status by Borrowers’ branch offices or third parties
shall not be considered to be in breach of this Section 4.1.

Section  4.2

Organization and Good Standing.  Each Borrower is duly organized and validly
existing in good standing under the laws of the state identified on Schedule 4.2
attached hereto and made part hereof and has the power and authority to engage
in the business it conducts and is qualified and in good standing in those
states wherein the nature of business or property owned by it requires such
qualification, is not required to be qualified in any other state; or if not so
qualified, no adverse effect would result therefrom.

Section  4.3

Perfection of Security Interest.  Upon filing of appropriate financing
statements in all places as are necessary to perfect the security interests
granted in Article 3 of this Agreement, Agent will have a first perfected
security interest in the Collateral which can be perfected by the filing of a
UCC-1 financing statement in each Borrower’s state of organization, superior in
right of interest to any other Person (including, without limitation, purchasers
from, or creditors or receivers or a trustee in bankruptcy of, Borrowers).  

Section  4.4

No Violations.  The making and performance of the Credit Documents do not and
will not violate any provisions of any law, rule, regulation, judgment, order,
writ, decree, determination or award or breach any provisions of the charter,
bylaws or other organizational documents of any Borrower or any Guarantor, or
constitute a default or result in the creation or imposition of any security
interest in, or lien or encumbrance upon, any assets of any Borrower or any
Guarantor (immediately or with the passage of time or with the giving of notice
and passage of time, or both) under any other contract, agreement, indenture or
instrument to which a Borrower or a Guarantor is a party or by which a Borrower
or a Guarantor or its property is bound with failure to comply resulting in a
material adverse change in the business, operations, property (including the
Collateral), prospects or financial condition of any Borrower or any Guarantor.

Section  4.5

Power and Authority.

(a)

Each Borrower and each Guarantor has full power and authority under the law of
the state of its organization and under its organizational documents to enter
into, execute and deliver and perform the Credit Documents; to borrow monies
hereunder, to incur the obligations herein provided for and to pledge and grant
to Agent, for the benefit of Lenders, a security interest in the Collateral; and

(b)

All actions (corporate or otherwise) necessary or appropriate for each
Borrower’s and each Guarantor’s execution, delivery and performance of the
Credit Documents have been taken.

Section  4.6

Validity of Agreements.  Each of the Credit Documents is, or when delivered to
Agent will be, duly executed and constitute valid and legally binding
obligations of each Borrower and each Guarantor enforceable against such
Borrower and such Guarantor, as applicable, in accordance with their respective
terms.

Section  4.7

Litigation.  As of the date hereof, there is no order, notice, claim, action,
suit, litigation, proceeding or investigation pending or, threatened against or
affecting any Borrower or any Guarantor where the amount in controversy is in
excess of $100,000, whether or not fully covered by insurance, except as
identified and described on Schedule 4.7 attached hereto and made part hereof.

Section  4.8

Compliance.  As of the date hereof, each Borrower and each Guarantor is in
compliance in all material respects with all applicable material laws and
regulations, federal, state and local (including all Consumer Finance Laws and
those administered by the Local Authorities), material to the conduct of its
business and operations; each Borrower and each Guarantor possesses all the
franchises, permits, licenses, certificates of compliance and approval and
grants of authority necessary or required in the conduct of its business and the
same are valid, binding, enforceable and subsisting without any defaults
thereunder or enforceable adverse limitations thereon, and are not subject to
any proceedings or claims opposing the issuance, development or use thereof or
contesting the validity thereof; and no approvals, waivers or consents,
governmental (federal, state or local) or non-governmental, under the terms of
contracts or otherwise, are required by reason of or in connection with such
Borrower’s and such Guarantor’s execution and performance of the Credit
Documents.

Section  4.9

Accuracy of Information; Full Disclosure.

(a)

All financial statements, including any related schedules and notes appended
thereto, delivered and to be delivered to Agent and/or any Lender pursuant to
this Agreement have been or will be prepared in accordance with GAAP with
respect to Borrowers and on a statutory basis with respect to Guarantors and do
and will fairly present the financial condition of each Borrower, its
consolidated Subsidiaries, if any, and Guarantors on the dates thereof and
results of operations for the periods covered thereby and discloses all
liabilities (including contingent liabilities) of any kind of such Borrower and
such Guarantor.

(b)

Since the date of the most recent financial statements furnished to Agent and/or
any Lender, there has not been any material adverse change in the financial
condition, business or operations of any Borrower or any Guarantor.

(c)

All financial statements and other statements, documents and information
furnished by Borrowers or Guarantors, or any of them, to Agent and/or any Lender
in connection with this Agreement and the Notes and the transactions
contemplated hereunder do not and will not contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading.  Each Borrower and each Guarantor
has disclosed to Agent in writing any and all facts which materially and
adversely affect the business, properties, operations or condition, financial or
otherwise, of such Borrower or such Guarantor, or such Borrower’s or such
Guarantor’s ability to perform its obligations under this Agreement and the
Notes.

Section  4.10

Taxes.  Each Borrower and each Guarantor has filed and will file all tax returns
which are required to be filed and has paid or will pay when due all taxes,
license and other fees with respect to the Collateral and the business of such
Borrower and such Guarantor except taxes contested in good faith for which
adequate reserves have been established by such Borrower on its Books and
Records.

Section  4.11

Indebtedness.  No Borrower has presently outstanding indebtedness or obligations
including contingent obligations and obligations under leases of property from
others, except Permitted Indebtedness.

Section  4.12

Investments.  No Borrower has direct or indirect Subsidiaries or Affiliates, or
investments in or loans to any other Person (other than Consumer Purpose Loans),
except as described in Schedule 4.12 attached hereto and made part hereof.

Section  4.13

ERISA.  Each Borrower, any Subsidiary, and Guarantors and each member of the
controlled group of corporations (as such term “controlled group of
corporations” is defined in Section 1563 of the Internal Revenue Code of 1986,
as amended) of which such Borrower and such Guarantor is a member, is in
compliance in all material respects with all applicable provisions of ERISA and
the regulations promulgated thereunder.  No reportable event, as such term
(hereinafter called a “Reportable Event’) is defined in Title IV of ERISA, has
occurred with respect to, nor has there been terminated, any Plan maintained for
employees of any Borrower, any Subsidiary, any Guarantor or any member of the
controlled group of corporations of which a Borrower or a Guarantor is a member.

Section  4.14

Hazardous Wastes, Substances and Petroleum Products.

(a)

Each Borrower (i) has received all permits and filed all notifications necessary
to carry on its respective business; and (ii) is in compliance in all respects
with all Environmental Control Statutes.

(b)

No Borrower has given any written or oral notice to the Environmental Protection
Agency (“EPA”) or any state or local agency with regard to any actual or
imminently threatened removal, spill, release or discharge of hazardous or toxic
wastes, substances or petroleum products or properties owned or leased by such
Borrower or in connection with the conduct of its business and operations.

(c)

No Borrower has received notice that it is potentially responsible for costs of
clean-up of any actual or imminently threatened spill, release or discharge of
hazardous or toxic wastes or substances or petroleum products pursuant to any
Environmental Control Statute.

Section  4.15

Solvency.  Each Borrower is, and after receipt and application of the first and
each subsequent Advance will be, solvent such that (a) the fair value of its
assets (including without limitation the fair salable value of such Borrower’s
Intangible Assets) is greater than the total amount of its liabilities,
including without limitation, contingent liabilities, (b) the present fair
salable value of its assets (including without limitation the fair salable value
of its Intangible Assets) is not less than the amount that will be required to
pay the probable liability on its debts as they become absolute and matured, and
(c) it is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business.  No Borrower intends to, or believes that it will,
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and is not engaged in a business or transaction, or about to
engage in a business or transaction, for which its property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice and industry in which it is engaged.  For purposes of this
Section 4.15, in computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that reasonably can be expected to become an actual matured liability.

Section  4.16

Business Location.  As of the date hereof, each Borrower’s address set forth on
Schedule 4.16 attached hereto and made part hereof is the location of such
Borrower’s principal place of business and such address, together with the
addresses set forth on Schedule 4.16 attached hereto and made part hereof, is
the only location where such Borrower keeps its records concerning the
Collateral and the location of all other places of business of each Borrower and
the names in which each Borrower conducts business at each such location are set
forth in Schedule 4.16 attached hereto and made part hereof.

Section  4.17

Capital Stock.  All of the issued and outstanding capital stock or other
ownership interest of each Borrower is owned as described on Schedule 4.17
attached hereto and made part hereof, and all such ownership interests are fully
paid and non-assessable.

Section  4.18

No Extension of Credit for Securities.  No Borrower is, nor will it be, engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying or trading in any margin stocks
or margin securities (within the meaning of Regulations T, U and X of the Board
of Governors of the Federal Reserve System) or other securities, and no part of
the proceeds of the Loan hereunder has been or will be applied for the purpose
of purchasing or carrying or trading in any such stock or securities or of
refinancing any credit previously extended, or of extending credit to others,
for the purpose of purchasing or carrying any such margin stock, margin
securities or other securities in contravention of such Regulations.

ARTICLE 5
CONDITIONS TO LOAN

Section  5.1

Documents to be Delivered to Agent Prior to Effectiveness.  Prior to the
effectiveness of this Agreement, Borrowers shall deliver or cause to be
delivered to Agent (all documents to be in form and substance satisfactory to
Agent in its sole and absolute discretion):

(a)

Credit Documents.  This Agreement, the Notes and all other Credit Documents duly
and properly executed by the parties thereto;

(b)

Searches.  Uniform Commercial Code, tax, judgment, PBGC and EPA searches against
each Borrower in those offices and jurisdictions as Agent shall reasonably
request which shall show that no financing statement, liens, or assignments or
other filings have been filed or remain in effect against each Borrower or any
Collateral except for Permitted Liens and those other Liens, financing
statements, assignments or other filings with respect to which the secured party
or existing lender (i) has delivered to Agent Uniform Commercial Code
termination statements or other documentation evidencing the termination of its
Liens and security interests in Collateral, (ii) has agreed in writing to
release or terminate its Lien and security interest in Collateral upon receipt
of proceeds of the Advances or (iii) has delivered a Subordination Agreement to
Agent with respect to its Lien and security interest in the Collateral, all in a
form and substance satisfactory to Agent in its sole discretion;

(c)

Organizational Documents.  A copy of each Borrower’s and Entity Guarantor’s (A)
organization documents, certified as of a recent date by such Person’s secretary
(or other appropriate officer), and (B) bylaws, partnership agreement or
operating agreement, as applicable, certified as of a recent date by such
Person’s secretary (or other appropriate officer); together with certificates of
good standing in such Person’s state of organization and in each jurisdiction in
which such Person is qualified to do business, each dated within 30 days from
the date of this Agreement;

(d)

Authorization Documents.  A certified copy of resolutions of each Borrower’s and
Entity Guarantor’s board of directors, members, managers or partners, as
applicable, authorizing the execution, delivery and performance of the Notes,
this Agreement and all other Credit Documents, the pledge of the Collateral to
Agent as security for the Loan made hereunder and the borrowing evidenced by the
Notes and designating the appropriate officers to execute and deliver the Credit
Documents;

(e)

Incumbency Certificates.  A certificate of each Borrower’s and Entity’s
Guarantor’s secretary (or other appropriate officer) as to the incumbency and
signatures of officers of such Person signing this Agreement, the Notes and
other Credit Documents, as applicable;

(f)

Opinion of Counsel.  Agent shall have received a written opinion of Borrowers’
and Guarantors’ counsel addressed to Agent and Lenders in form and substance
satisfactory to Agent in its sole discretion;

(g)

Officer’s Certificate.  A certificate, dated the date of this Agreement, signed
by the President of each Borrower, to the effect that (i) all representations
and warranties set forth in this Agreement are true and correct as of the date
hereof in all material respects and (ii) no Default or Event of Default
hereunder has occurred, each Borrower’s seal being affixed to such certificate
and each Borrower’s secretary attesting thereto;

(h)

Guaranties.  The Guaranties duly executed by each Guarantor;

(i)

Financial Statements. A copy of each of the reports required pursuant to
Section 6.2 of this Agreement for the period most recently ended prior to the
date hereof together with a covenant compliance certificate;

(j)

Availability Statement.  A completed Availability Statement;

(k)

Request for Advance.  A completed Request for Advance;

(l)

Insurance.  Evidence of Borrowers’ self-insurance and other insurance issued by
a reputable carrier with respect to each Borrower’s fire, casualty, liability,
and other insurance covering its Property, and any key owner/operator insurance;

(m)

Access Agreement.  The Access Agreement duly executed by the parties thereto;
and

(n)

Other Documents.  Such additional documents as Agent reasonably may request.

Section  5.2

Conditions to all Advances.  The obligation of Lenders to make each subsequent
Advance hereunder pursuant to Section 2.1 is conditioned upon (a) the continuing
accuracy of the representations and warranties made by Borrowers under this
Agreement in all material respects; and (b) the absence, after giving effect to
such Advance and the receipt of the proceeds thereof and the retirement of any
indebtedness then being retired out of the proceeds of such Advance, of any
Default or Event of Default.




ARTICLE 6
AFFIRMATIVE COVENANTS

In addition to the covenants contained in Article 3 and 4 of this Agreement
relating to the Collateral, until all Obligations have been indefeasibly
satisfied in full and the Commitments have expired or otherwise have been
terminated, each Borrower covenants and agrees as follows:

Section  6.1

Place of Business and Books and Records.  Each Borrower will promptly advise
Agent in writing of (a) the establishment of any new places of business by such
Borrower and of the discontinuance of any existing places of business of such
Borrower; (b) the creation of any new Subsidiaries and (c) the acquisition and
or use of any trade name or trade style.

Section  6.2

Reporting Requirements.  Borrowers will deliver to Agent:

(a)

within 25 days after the end of each month, company prepared consolidated and
consolidating financial statements of Borrowers’ business for such previous
month, consisting of a balance sheet, income statement and consolidating
schedules as of the end of such month, all in reasonable detail, prepared in
accordance with GAAP consistently applied, subject to year-end adjustments,
together with a covenant compliance certificate;

(b)

within 120 days after the close of each fiscal year, commencing with the fiscal
year ending December 31, 2009, (i) consolidated and consolidating financial
statements of Borrowers and their consolidated Subsidiaries for the fiscal year
then ended consisting of a balance sheet, income statement and statement of cash
flow of Borrowers and their consolidated Subsidiaries as of the end of such
fiscal year, all in reasonable detail, including all supporting schedules and
footnotes, prepared in accordance with GAAP consistently applied, and shall be
audited and certified without qualification by an independent certified public
accountant selected by Borrowers and acceptable to Agent and accompanied by the
unqualified opinion of such accountant; (ii) cause Agent to be furnished at the
time of completion thereof, a copy of any management letter for Borrowers and
their consolidated Subsidiaries prepared by such certified public accounting
firm, (iii) a covenant compliance certificate and (iv) an Annual Compliance
Certificate executed by the president or chief executive officer of each
Borrower;

(c)

on or before June 1 of each calendar year, commencing on or before June 1, 2010,
(i) consolidated financial statements of Guarantors for the fiscal year then
ended consisting of a balance sheet, income statement and statement of cash flow
of Guarantors as of the end of such fiscal year, all in reasonable detail,
including all supporting schedules and footnotes, prepared in accordance with
statutory accounting requirements consistently applied, and shall be audited and
certified without qualification by an independent certified public accountant
selected by Guarantors and acceptable to Agent and accompanied by the
unqualified opinion of such accountant and (ii) cause Agent to be furnished at
the time of completion thereof, a copy of any management letter for Guarantors
prepared by such certified public accounting firm;

(d)

within 25 days after the end of each month (or more frequently as requested by
Agent from time to time), an Availability Statement (together with all
supporting schedules), a Schedule of Receivables and Assignment, an aging of
Receivables, a covenant compliance certificate, delinquency reports, books and
records consisting of data tape information, static pool report, and such other
documentation as and information Agent may require;

(e)

at Agent’s request from time to time and at any time, copies of Borrowers’ and
Guarantors’ corporate income tax returns, including any schedules attached
thereto, filed with the Internal Revenue Service or applicable state
governmental agency;

(f)

at Agent’s request from time to time and at any time, such other financial
information and reports concerning Borrowers, Guarantors and their businesses
and property.

Section  6.3

Books and Records.  Borrowers will keep accurate and complete Books and Records
concerning the Collateral and all transactions with respect thereto consistent
with sound business practices (including, without limitation, accurately account
for insurance commissions) and will comply with Agent’s reasonable requirements,
from time to time in effect, including those concerning the submission of
reports on all items of Collateral including those which are deemed to be
delinquent.  The form of delinquency reports, the frequency with which such
reports shall be submitted to Agent (which in any case shall be no less
frequently than monthly) and the standards for determining which Collateral
transactions are deemed delinquent for this purpose, shall at all times be
satisfactory to Agent.  Agent shall have the right at any time and from time to
time during regular business hours, at Borrowers’ expense, to inspect, audit,
and copy the Books and Records of Borrowers and inspect and audit any
Collateral.

Section  6.4

Financial Covenants.  Borrowers shall maintain, or cause to be maintained, the
following financial covenants (based on consolidated financial statements of
Borrowers and their consolidated Subsidiaries unless otherwise indicated):

(a)

EBITDA Ratio.  As of the end of each calendar month, an EBITDA Ratio of not less
than 1.50 to 1.00, commencing with the calendar month ending June 30, 2009.

(b)

Asset Quality.  As of the end of each calendar month, an Asset Quality of not
more than 20%.

(c)

Allowance for Loan Losses.  At all times the aggregate value of their Allowance
for Loan Losses, as calculated in accordance with GAAP, in an amount not less
than the greater of (a) Principal Receivables outstanding multiplied by the
rolling twelve month ratio of Net Charge-Offs to average Principal  Receivables
outstanding during such twelve month period or (b) 7.0% of outstanding Principal
Receivables and (c) an amount pursuant to the recommendation of the independent
certified public accountant auditing Borrowers’ financial statements.

(d)

Senior Debt to Capital Base Ratio.  As of the end of each calendar month, a
Senior Debt to Capital Base Ratio of not more than 2.0 to 1.00 commencing with
the calendar month ending June 30, 2009.  

(e)

Charge-off Policy.  Receivables must be charged off in accordance with
Borrowers’ charge-off policy attached hereto as Exhibit G (as may be modified
from time to time with Agent’s prior written consent (other than with respect to
non-substantive modifications) in the ordinary course of Borrowers’ business).

(f)

Tangible Net Worth.  As of the end of each calendar month, a Tangible Net Worth
of at least $100,000,000 commencing with the calendar month ending June 30, 2009
(such amount to be increased on an annual basis upon WFPC’s receipt of
Borrowers’ audited financial statements by an amount equal to 75% of Borrowers’
net income (less Permitted Tax Distributions and Insurance Premium Dividends)
for the prior fiscal year, commencing with the fiscal year ending December 31,
2009).  

(g)

Total Liabilities to Tangible Net Worth Ratio.  As of the end of each calendar
month, a Total Liabilities to Tangible Net Worth Ratio of not more than 3.50 to
1.00 commencing with the calendar month ending June 30, 2009.  

Notwithstanding the foregoing, (x) Borrowers’ failure to comply with Section
6.4(c) or Section 6.4(e) shall not, in itself, constitute an Event of Default so
long as such shortfalls or losses are deducted, as contemplated by the terms of
this Agreement, in the determination of the other financial covenants contained
herein, (y) the determination of the covenants contained in this Section 6.4
shall exclude any asset or liability associated with Statement of Financial
Accounting Standard No. 133 and (z) Borrowers’ failure to comply with (i)
Section 6.4(a) as a result of maintaining an EBITDA Ratio of less than 1.50 but
not less than 1.25 to 1.00, (ii) Section 6.4(d) as a result of maintaining
Senior Debt to Capital Base Ratio of greater than 2.0 to 1.00 but not more than
2.25 to 1.00, (iii) Section 6.4(f) as a result of maintaining a Tangible Net
Worth of not less than 99% of the required Tangible Net or (iv) Section 6.4(g)
as a result of maintaining a Total Liabilities to Tangible Net Worth Ratio
greater than 3.50 to 1.00 but not more than 3.75 to 1.00, shall not constitute
an Event of Default under Section 8.3(b) unless such failure continues for more
than 1 consecutive calendar month; provided, however, clause (z) shall not in
any event be effective as an exception to the Event of Default described in
Section 8.3(b) more than 2 times per calendar year.

Section  6.5

Compliance With Applicable Law.

(a)

All Receivables shall comply in all material respects with all applicable
material federal, state and local laws, rules, regulations, proclamations,
statutes, orders and interpretations at the time when Agent obtains any interest
therein pursuant to this Agreement.

(b)

Each Borrower shall comply in all material respects with all applicable material
local, state and federal laws and regulations applicable to its business
including without limitation the Consumer Finance Laws, Environmental Control
Statutes, and all laws and regulations of the Local Authorities, and the
provisions and requirements of all franchises, permits, certificates of
compliance and approval issued by regulatory authorities and other like grants
of authority held by Borrowers; and notify Agent immediately (and in detail) of
any actual or alleged failure to comply with or perform, breach, violation or
default under any such laws or regulations or under the terms of any of such
franchises or licenses, grants of authority, or of the occurrence or existence
of any facts or circumstances which with the passage of time, the giving of
notice or otherwise could create such a breach, violation or default or could
occasion the termination of any of such franchises or grants of authority.

(c)

With respect to the Environmental Control Statutes, Borrowers shall notify Agent
when, in connection with the conduct of Borrowers’ business or operations, any
Person (including, without limitation, EPA or any state or local agency)
provides oral or written notification to any Borrower or any Subsidiary with
regard to an actual or imminently threatened removal, spill, release or
discharge of hazardous or toxic wastes, substances or petroleum products; and
notify Agent immediately (and in detail) upon the receipt by any Borrower of an
assertion of liability under the Environmental Control Statutes, of any actual
or alleged failure to comply with or perform, breach, violation or default under
any such statutes or regulations or of the occurrence or existence of any facts,
events or circumstances which with the passage of time, the giving of notice, or
both, could create such a breach, violation or default.

Section  6.6

Notice of Default.  Borrowers will promptly notify Agent of the occurrence of
any Default or Event of Default hereunder or under the Notes or of any fact,
condition or event which, with the giving of notice, passage of time, or both,
would become a Default or an Event of Default.

Section  6.7

Existence, Properties.  Borrowers will (a) do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
and franchises and comply with all laws applicable to it; (b) maintain, preserve
and protect all franchises, licenses and trade names and preserve all the
remainder of its property used or useful in the conduct of its business; and
(c) maintain in effect insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as shall be
consistent with prudent business practices in the industry or otherwise
self-insure each business location of Borrowers in a manner reasonably
acceptable to Agent, and furnish to Agent from time to time, upon their request
therefor, evidence of same.




Section  6.8

Payment of Indebtedness; Taxes.  Borrowers will (a) pay all of their
indebtedness and obligations promptly and in accordance with normal terms; and
(b) pay and discharge or cause to be paid and discharged promptly all taxes,
assessments, and governmental charges or levies imposed upon it or upon its
income and profits, or upon any of its property, real, personal or mixed, or
upon any part thereof, before the same shall become in default, as well as all
lawful claims for labor, materials and supplies or otherwise which, if unpaid,
might become a lien or charge upon such properties or any part thereof;
provided, however, that Borrowers shall not be required to pay and discharge or
to cause to be paid and discharged any such indebtedness, tax, assessment,
charge, levy or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings and Borrowers shall have set aside on their
books adequate reserves (as may be required in accordance with GAAP) with
respect to any such indebtedness, tax, assessment, charge, levy or claim, so
contested.

Section  6.9

Notice Regarding Any Plan.  Borrowers shall furnish to Agent:

(a)

as soon as possible, and in any event within 10 days after any senior officer of
Borrowers know or have reason to know that any Reportable Event has occurred
with respect to any Plan maintained in whole or in part for the employees of a
Borrower or any of their Subsidiaries, a statement of the President or Treasurer
of Borrowers setting forth details as to such Reportable Event and the action
which is proposed to be taken with respect thereto, together with a copy of the
notice of such Reportable Event given to the Pension Benefit Guaranty
Corporation; and

(b)

promptly after receipt thereof, a copy of any notice which a Borrower may
receive from the Pension Benefit Guaranty Corporation relating to the intention
of a Borrower to terminate any Plan maintained in whole or in part for the
benefit of employees of any Borrower or any of their Subsidiaries or to appoint
a trustee to administer any such Plan.

Section  6.10

Other Information.  From time to time upon request of Agent, Borrowers will
furnish to Agent such additional information and reports regarding the
Collateral and the operations, businesses, affairs, prospects and financial
condition of Borrowers and their Subsidiaries as Agent may request.

Section  6.11

Litigation.  Borrowers will promptly notify Agent (a) of any litigation or
action instituted or, to Borrowers’ knowledge, threatened in writing against any
Borrower or any of their Subsidiaries or Guarantors where the amount in
controversy, in Borrowers’ reasonable judgment, will or may exceed $100,000 and
(b) of the entry of any judgment or lien against any property of Borrower, in an
amount of $100,000 or more as to any separate action, litigation, judgment or
lien instituted, threatened or entered or in an aggregate amount of $300,000 or
more as to all actions, litigation, judgments, or liens instituted, threatened
or entered.

Section  6.12

Business Location, Legal Name and State of Organization.  Borrowers shall notify
Agent: at least 30 days prior to: (i) any proposed change in a Borrower’s
principal place of business, a Borrower’s legal name or a Borrower’s state of
organization; (ii)  the change in the names in which a Borrower or any
Subsidiary conducts business at each such location; and (iii) the change of a
Borrower’s jurisdiction of organization.

Section  6.13

Operations.  Borrowers shall maintain satisfactory credit underwriting and
operating standards, including, with respect to each obligor of each Receivable,
the completion of an adequate investigation of such obligor and a determination
that the credit history and anticipated performance of such obligor is and will
be satisfactory and meets the standards generally observed by prudent finance
companies.

Section  6.14

Further Assurances.  Borrowers shall from time to time execute and deliver to
Agent such other documents and shall take such other action as may be requested
by Agent in order to implement or effectuate the provisions of, or more fully
perfect the rights granted or intended to be granted by Borrowers to Agent
pursuant to the terms of this Agreement, the Notes or any other Credit
Documents.

ARTICLE 7
NEGATIVE COVENANTS

Each Borrower covenants and agrees with Agent and Lenders that until all
Obligations have been indefeasibly satisfied in full and the Commitments have
expired or otherwise have been terminated, no Borrower will do any of the
following without the prior written consent of Agent:

Section  7.1

Payments to and Transactions with Affiliates.  (a) Make any loan, advance,
extension of credit or payment to any Affiliate, officer, employee, member,
manager, shareholder or director of any Borrower or any Affiliate outside the
ordinary course of business, or (b) enter into any other transaction, including,
without limitation, the purchase, sale, lease or exchange of property, or the
rendering or any service, to or with any Affiliate or any shareholder, officer,
or employee of any Borrower or any Affiliate, and except for other transactions
with or services rendered to any Affiliate of a Borrower in the ordinary course
of business and pursuant to the reasonable requirements of the business of such
Affiliate and upon terms found by the board of directors of a Borrower to be
fair and reasonable and no less favorable to a Borrower than such Borrower would
obtain in a comparable arms’ length transaction with a Person not affiliated
with or employed by a Borrower; provided, however, that Borrowers may in any
event pay reasonable compensation to any such employee or officer in the
ordinary course of Borrowers’ business consistent and commensurate with industry
custom and practice for the services provided by such Person.

Section  7.2

Restricted Payments.  Make any Restricted Payment except for (a) Permitted Tax
Distributions, (b) Insurance Premium Dividends, (c) payments of principal of and
interest on Subordinated Debt not otherwise prohibited under the subordination
provisions applicable to such Subordinated Debt, and (d) payments of principal
and interest on Other Debt, provided immediately prior to and after giving
effect to any distribution or payment no Default or Event of Default shall
exist.

Section  7.3

Indebtedness.  Borrow any monies or create any Debt except for Permitted
Indebtedness.

Section  7.4

Guaranties.  Guarantee or assume or agree to become liable in any way, either
directly or indirectly, for any additional indebtedness or liability of others
except to endorse checks or drafts in the ordinary course of business.

Section  7.5

Nature of Business.  Engage in any business other than the business in which
such Borrower currently is engaged or make any material change in the nature of
the financings which such Borrower extends, (including without limiting the
generality of the foregoing, matters relating to size, type, term, nature and
dollar amount).

Section  7.6

Negative Pledge.  Assign, discount, pledge, grant a Lien in or otherwise
encumber any Receivables or the Collateral except as contemplated by Section
7.15 of this Agreement.

Section  7.7

Investments.  Make any investments in any other Person; or enter into any new
business activities or ventures not related to such Borrower’s business existing
as of the date of this Agreement; or create or form any Subsidiary.

Section  7.8

Compliance with Formula.  Permit the aggregate amount of all Advances
outstanding at any time to exceed the Borrowing Base.

Section  7.9

Mergers, Divestitures.  Except as permitted by Section 7.13 of this Agreement,
acquire all or substantially all of the assets or shares of stock of or other
equity interest in any Person, or be a party to any consolidation or merger.

Section  7.10

Use of Proceeds.  Use the proceeds of any loan or advance made by Agent or
Lenders hereunder for any purpose not expressly set forth in Section 2.5.

Section  7.11

Ownership and Management.  Allow any Borrower to be owned and controlled
directly or indirectly by any Person other than shareholders, members and senior
management that own and control such Borrower as of the date of this Agreement.

Section  7.12

Amendment to Subordinated Debt.  (a) Amend or permit the amendment of any of the
documents and instruments evidencing Subordinated Debt or (b) make any
prepayment on account of such Subordinated Debt which is not otherwise allowed
to be made under the subordination provisions applicable to such Subordinated
Debt.  Notwithstanding anything in this Agreement to the contrary, Borrowers are
permitted to amend their Proxy Statements and related documents in connection
with its Senior Demand Notes, Variable Rate Subordinated Debentures and
Commercial Paper.

Section  7.13

Bulk Purchases.  In any purchase transaction, purchase Receivables in an
aggregate amount exceeding $2,000,000 without prior written consent of Agent.

Section  7.14

Guarantor Dividends.  Permit any Guarantor to make any redemptions, repurchases,
dividends or distributions of any kind with respect to a Guarantor’s stock to
any Person other than a Borrower.

Section  7.15

Asset Sales.  Sell, transfer or otherwise dispose of any Property (including the
Collateral) other than sales in the ordinary course of business, of ineligible
Receivables which have been charged-off pursuant to Section 6.4(e) so long as no
Event of Default or Default then exists.

ARTICLE 8
EVENTS OF DEFAULT

Each of the following events shall constitute an Event of Default under this
Agreement:

Section  8.1

Failure to Make Payments.  The failure of Borrowers to make any payment of (a)
principal when due or (b) interest under the Notes or this Agreement or any
other payment hereunder or in respect of any other Obligation within 5 days of
when due.

Section  8.2

Information, Representations and Warranties.  Any financial statement, written
information furnished or representation or warranty, certificates, document or
instrument made or given by any Borrower or any Guarantor or furnished in
connection herewith shall be false, misleading or incorrect in any material
respect, provided, however, that should any representation or warranty by
Borrowers under Section 4.1(a) be false, misleading or incorrect with respect to
the Receivables, such default shall not, in itself, constitute an Event of
Default so long as the aggregate amount of such Receivables failing to meet the
representations and warranties in Section 4.1(a) at any time does not
exceed 1.0% of the gross Receivables of Borrowers.

Section  8.3

Covenants.  The failure of any Borrower or any Guarantor to observe, perform or
comply with (a) any of the covenants contained Sections 6.3 (first sentence),
6.5, 6.7 or 6.8 of this Agreement and such failure continues for 30 days
following the earlier of notice from Agent to Borrowers of such failure or
Borrowers’ knowledge of such failure or (b) any other covenant contained in this
Agreement or any other Credit Document.

Section  8.4

Collateral.  At any time after the grant to Agent for the benefit of Lenders of
a security interest in or Lien upon any Collateral, Agent’s interest therein
shall for any reason cease to be a valid and subsisting first priority Lien in
favor of Agent and/or a valid and perfected first priority security interest in
and to the Collateral purported to be covered thereby having the priority set
forth therein.

Section  8.5

Defaults Under Other Agreements.  Any default by any Borrower or any Guarantor
under any agreement to which such Borrower or such Guarantor is a party and with
respect to which the amount claimed exceeds $2,500,000, singly or in the
aggregate.

Section  8.6

Certain Events.  The occurrence of any of the following with respect to any
Borrower or any Guarantor:

(a)

Voluntary Proceedings.  It shall (i) apply for or consent to the appointment of
a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) be generally not paying its debts as such
debts become due as defined in the United States Bankruptcy Code, (iii) make a
general assignment for the benefit of its creditors, (iv) commence a voluntary
case under the Bankruptcy Code, (v) fail to controvert in a timely or
appropriate manner, or acquiesce in writing to, any petition filed against it in
any involuntary case under the Bankruptcy Code, or (vi) take any corporate
action for the purpose of effecting any of the foregoing.

(b)

Involuntary Proceeding.  A proceeding or case shall be commenced against it
without its application or consent in any court of competent jurisdiction,
seeking (i) the liquidation, reorganization, dissolution, winding up, or
composition or readjustment of debts, of it, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like for it or of all or any substantial
part of its assets, or (iii) similar relief in respect of it under any law
providing for the relief of debtors, and such proceeding or case shall continue
undismissed or unstayed and in effect, for a period of 90 days, or an order for
relief against it shall be entered in an involuntary case under the Bankruptcy
Code.

(c)

Reportable and Other Events.  (i) The occurrence of any Reportable Event which
Agent determines in good faith constitutes grounds for the termination of any
Plan by the Pension Benefit Guaranty Corporation (“PBGC”) or for the appointment
by the United States District Court of a trustee to administer any Plan;
(ii) the institution by the PBGC of proceedings to terminate any Plan; or
(iii) the failure of Borrower, or any Subsidiary to meet the minimum funding
standards established in Section 412 of the Internal Revenue Code of 1986, as
amended.

Section  8.7

Possession of Collateral.  A judgment creditor of any Borrower shall take
possession or file proceedings to attempt to take possession of any of the
Collateral with a value in excess of an amount equal to 1.0% of the gross
Receivables of Borrowers by any means including without limitation, by levy,
distraint, replevin, self-help, seizure or attachment.

Section  8.8

Guarantor.  Any Guarantor shall repudiate, purport to revoke or fail to perform
any such Guarantor’s obligations under such Guarantor’s Guaranty.

Section  8.9

Credit Documents.  An event of default following the expiration of any cure
period (however defined) shall occur under any Credit Document or under any
other security agreement, guaranty, mortgage, deed of trust, assignment or other
instrument or agreement securing or supporting any obligation of any Borrower
under this Agreement or under the Notes.

Section  8.10

Hedging Agreements. Any default by Borrowers under any Hedging Agreement.

Section  8.11

Material Adverse Change.  Agent or Required Lenders determine in good faith that
a material adverse change in the business, operations, property (including the
Collateral), prospects or financial condition of any Borrower or any Guarantor
shall occur.

ARTICLE 9
REMEDIES OF AGENT AND WAIVER

Section  9.1

Agent’s Remedies.  Upon the occurrence of any Event of Default or Default, Agent
may, or at the direction of Required Lenders shall, cease making Advances
hereunder.  Upon the occurrence of an Event of Default, Agent may, or at the
direction of Required Lenders shall, (i) immediately terminate this Agreement or
(ii) declare the Obligations immediately due and payable.  Upon such occurrence
and/or declaration, Agent shall have, in addition to the rights and remedies
given to it by the Notes, this Agreement and the other Credit Documents, all the
rights and remedies of a secured party as provided in the UCC (regardless of
whether such Code has been adopted in the jurisdiction where such rights and
remedies are asserted) and without limiting the generality of the foregoing,
Agent may, in addition to all the rights conferred upon it by law, exercise one
or more of the following rights successively or concurrently: (a) to take
possession of the Collateral, or any evidence thereof, proceeding without
judicial process or by judicial process, (b) to lawfully dispose of the whole or
any part of the Receivables or any other Collateral, or any other Property,
instrument or document pledged as security for any Obligation at public or
private sale, without advertisement or demand upon Borrowers, or upon any
obligor of Receivables, the Collateral, or any other security, the same being
hereby waived, except to the extent otherwise required by law, with the right on
the part of Agent or their respective nominees to become the purchaser thereof
as provided by law absolutely freed and discharged from any equity of
redemption, and all trusts and other claims whatsoever; (c) after deduction of
all reasonable legal and other costs and expenses permitted by law, including
attorneys’ fees, to apply the Collateral or all or any portion of proceeds
thereof on account of, or to hold as a reserve against, all Obligations; (d)
terminate any Interest Period; and (e) to exercise any other rights and remedies
available to it by law or agreement.  Any remainder of the proceeds after
indefeasible satisfaction in full of the Obligations shall be distributed as
required by applicable law.  Notice of any sale or disposition of Collateral
shall be given to Borrowers at least 10 Business Days before any intended public
sale or the time after which any intended private sale or other disposition of
the Collateral is to be made, which Borrowers agree shall be reasonable notice
of such sale or other disposition.  Notwithstanding the foregoing, upon the
occurrence of an Event of Default described in Section 8.6(a) or (b) hereof, the
Commitments shall immediately terminate and the Loan made pursuant to this
Agreement and all other Obligations, together with all accrued interest, shall
be immediately due and payable in full without presentment, demand, or protest
or notice of any kind, all of which Borrowers hereby expressly waive.

Section  9.2

Waiver and Release by Borrowers.  To the extent permitted by applicable law,
each Borrower: (a) waives each of the following in connection with Agent’s
exercise of rights and remedies following the occurrence of an Event of Default
under this Agreement: (i) presentment and protest of the Notes and this
Agreement or any Receivables held by Agent on which any Borrower is any way
liable and (ii) notice and opportunity to be heard, after acceleration in the
manner provided in Article 9 of this Agreement, before exercise by Agent of the
remedies of self-help or set-off permitted by law or by any agreement with any
Borrower, and except where required hereby or by law, notice of any other action
taken by Agent; and (b) releases Agent, Lenders and their respective officers,
attorneys, agents and employees from all claims for loss or damage caused by any
act or omission on the part of Agent, Lenders or their respective officers,
attorneys, agents and employees, except willful misconduct or gross negligence.

Section  9.3

No Waiver.  Neither the failure nor any delay on the part of Agent or any Lender
to exercise any right, power or privilege under the Notes or this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other further exercise of any right,
power or privilege.

Section  9.4

Application of Proceeds.  Notwithstanding any other provisions of this Agreement
or any other Credit Document to the contrary, following acceleration of the
Obligations after the occurrence of an Event of Default, all amounts collected
or received by Agent or any Lender on account of the Obligations (whether in an
insolvency or bankruptcy case or proceeding or otherwise) or any other amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows:




FIRST, to the payment of all costs, fees, expenses, and other amounts owing to
Agent, pursuant to Section 10.7, in connection with enforcing the rights of
Agent and Lenders under the Credit Documents, any protective advances made by
Agent with respect to the Collateral under or pursuant to the terms of the
Credit Documents;




SECOND, to payment of any costs, fees or expenses owed to Agent or to any WFPC
Affiliate hereunder or under any other Credit Document;




THIRD, to the payment of all costs, fees, expenses of each of Lenders owing
hereunder in connection with enforcing its rights under the Credit Documents;




FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to Lenders hereunder (excluding amounts relating to Bank
Products);




FIFTH, to the payment of the outstanding principal amount of the Obligations
(excluding amounts relating to Bank Products);




SIXTH to the payment of all liabilities and obligations now or hereafter arising
from or in connection with respect to any Bank Products, any fees, premiums and
scheduled periodic payments due with respect thereto and any interest accrued
thereon;




SEVENTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through ‘SIXTH”
above; and




EIGHTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.




In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (b) each of Lenders shall receive an amount equal to
its pro rata share (based on the proportion that its then outstanding Loans and
Obligations outstanding of amounts available to be applied pursuant to clauses
“THIRD,” “FOURTH,” “FIFTH,” “SIXTH” and “SEVENTH” above).




ARTICLE 10
MISCELLANEOUS

Section  10.1

Indemnification and Release Provisions.  Each Borrower hereby agrees to defend
Agent, Lenders and their directors, officers, agents, employees and attorneys
from, and hold each of them harmless against, any and all losses, liabilities
(including without limitation settlement costs and amounts, transfer taxes,
documentary taxes, or assessments or charges made by any governmental
authority), claims, damages, interests, judgments, costs, or expenses, including
without limitation, reasonable fees and disbursements of attorneys, incurred by
any of them arising out of or in connection with or by reason of this Agreement,
the making of the Loan or any Collateral, or any other Credit Document, or
related transaction, including without limitation, any and all losses,
liabilities, claims, damages, interests, judgments, costs or expenses relating
to or arising under any Consumer Finance Laws or Environmental Control Statute
or the application of any such statute to Borrowers’ properties or assets.  Each
Borrower hereby releases Agent, Lenders and their respective directors,
officers, agents, employees and attorneys from any and all claims for loss,
damages, costs or expenses caused or alleged to be caused by any act or omission
on the part of any of them, other than such loss, damage cost or expense which
has been determined by a court of competent jurisdiction to have been caused by
the breach of contract, gross negligence or willful misconduct of Agent and
Lenders.  All obligations provided for in this Section 10.1 shall survive any
termination of this Agreement or the Commitments and the repayment of the Loan.

Section  10.2

Amendments.  

(a)

Neither the amendment or waiver of any provision of this Agreement or any other
Credit Document, nor the consent to any departure by Borrowers therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Required Lenders, or if Lenders shall not be parties thereto, by the parties
thereto and consented to by the Required Lenders, and each such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no amendment, waiver or consent
shall unless in writing and signed by all Lenders, do any of the following
except as expressly provided in this Agreement: (a) modify the definition of
Maximum Principal Amount, (b) modify the Commitments of Lenders or subject
Lenders to any additional obligations, (c) reduce the interest on any Note, (d)
postpone any date fixed for any payment in respect of principal of, or interest
on, any Note or any fees hereunder, (e) change the percentage of the
Commitments, or any minimum requirement necessary for Lenders or the Required
Lenders to take any action hereunder, (f) amend or waive this Section 10.2, or
change the definition of Required Lenders, (g) except as otherwise expressly
provided in this Agreement, and other than in connection with the financing,
refinancing, sale or other disposition of any Property of Borrowers permitted
under this Agreement, release any Liens in favor of Lenders on any portion of
the Collateral, (h) permit Borrowers or any Guarantor to delegate, transfer or
assign any of its obligations to any Lender, (i) release or compromise the
obligations of Borrowers or any Guarantor to any Lender, or (j) amend the
definition of “Advance Rate” or “Borrowing Base” (or any defined term used in
either such definition), or increase any advance rate, or (k) amend or waive
Section 7.11 and, provided, further, that no amendment, waiver or consent
affecting the rights or duties of Agent under any Credit Document shall in any
event be effective, unless in writing and signed by Agent, as applicable, in
addition to Lenders required hereinabove to take such action.  Notwithstanding
any of the foregoing to the contrary, the consent of Borrowers shall not be
required for any amendment, modification or waiver of the provisions of Article
11.  In addition, Borrowers and Lenders hereby authorize Agent to modify this
Agreement by unilaterally amending or supplementing Schedule I from time to time
in the manner requested by Borrowers, Agent or any Lender in order to reflect
any assignments or transfers of the Loans as provided for hereunder; provided,
however, that Agent shall promptly deliver a copy of any such modification to
Borrowers and each Lender.  Without regard to any other provision hereof, if any
Lender (for such purpose, a “Dissenting Lender”) dissents to any action Agent
desires to take requiring either the unanimous consent of Lenders or the consent
of Required Lenders or fails to respond to Agent within 5 Business Days of
Agent’s request for a consent, either Borrowers (if no Event of Default or
Default is outstanding and with the prior written consent of Agent) or Agent may
compel such Dissenting Lender to assign its entire Commitment (either to one or
more existing Lenders or other financial institution(s) who is to become a
Lender pursuant to the terms hereof) so long as (i) such Dissenting Lender
receives written notice of such intended assignment (and the proposed effective
date thereof) within 120 days of its providing its dissent to Agent or such
Dissenting Lender failing to respond to Agent within the required 15 Business
Day period and the effective date of such intended assignment is not later than
10 days thereafter and (ii) the Dissenting Lender receives full payment on the
effective date of such assignment of its entire portion of the outstanding
Obligations, with accrued interest and unpaid fees to such date (but excluding
any otherwise applicable early termination fee under Section 2.8(a) hereof).

(b)

Notwithstanding anything contained in clause (a) above, any other provision of
this Agreement or whether there exists a Default or Event of Default, Agent may
at its discretion and without the consent of Required Lenders, voluntarily
permit the outstanding Advances at any time to exceed the Borrowing Base by up
to 1.0% of the Borrowing Base (the “Out of Formula Loans”).




(c)

 If Agent is willing in its sole and absolute discretion to permit such Out of
Formula Loans, such Out of Formula Loans shall be payable on demand and shall
bear interest at 2.50% per annum above the rate otherwise applicable to the
Advances; provided, however, that, if Agent, on behalf of Lenders, permits Out
of Formula Loans (and thereafter continues to make, on behalf of Lenders,
Advances under such conditions), neither Agent nor Lenders shall be deemed to
have changed the limits contained in Section 2.1.  If Agent permits such Out of
Formula loans, then any payment or prepayment made by Borrowers shall be applied
first to the amount of the Out-of-Formula Loan principal, then to the
Out-of-Formula Loan interest, and then as provided in Section 2.8.

Section  10.3

APPLICABLE LAW.  THIS AGREEMENT AND ALL DOCUMENTS EXECUTED IN CONNECTION
HEREWITH SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE OF
NEW YORK AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

Section  10.4

Notices.  All communications provided for hereunder shall be in writing and
shall be deemed to have been delivered, if delivered in person, or sent by
certified mail, postage pre-paid, return receipt requested, by reliable
overnight courier, by facsimile or by e-mail (with a copy by other method
permitted hereunder), as follows:

If to Agent:




Wells Fargo Preferred Capital, Inc.

1760 Market Street, Suite 300

Philadelphia, Pennsylvania 19103

Attn:

Mr. William M. Laird, Senior Vice President

Facsimile: (215) 569-0251

E-mail:  billlaird@wellsfargo.com




With a copy to:




Blank Rome LLP

One Logan Square

Philadelphia, Pennsylvania  19103

Attn: Kevin J. Baum, Esquire

Facsimile: (215) 832-5612

E-mail:  baum@blankrome.com




If to Borrowers:




1st Franklin Financial Corporation


135 East Tugalo Street

Toccoa, Georgia  30577


Attn:

Mr. A.R. Guimond

Facsimile: (706) 886-7953

E-mail:  arguimond@1ffc.com




With a copy to:




1st Franklin Financial Corporation

1019 S. Perry Street

Montgomery, AL 36104-5049

Attn: C.E. Vercelli, Jr., General Counsel

Facsimile: (334) 834-8807

E-mail:  cvercelli@1ffc.com




or to such other address as any party shall specify to the other party in
writing in accordance with this Section 10.4.

Section  10.5

Termination and Release.  This Agreement shall not terminate until all amounts
due under the Notes, this Agreement and any other Credit Document and other
Obligations, together with all interest and costs due, shall have been
indefeasibly paid in full and the Commitments have expired or otherwise have
been terminated.  Upon such termination and payment, the Collateral securing the
Loan, the Notes, this Agreement and the other Obligations shall be released from
the provisions of this Agreement and any right, title and interest of Agent in
or to the same shall cease.  Thereafter, Agent agrees to deliver to Borrowers
such documents as Borrowers reasonably request to release of record any security
interest or lien of Agent in the Collateral.




Section  10.6

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one such
counterpart.  Signature by facsimile or electronic transmission shall bind the
parties hereto.

Section  10.7

Costs, Expenses and Taxes.  Borrowers agree to pay immediately upon demand legal
fees and out-of-pocket expenses of Agent related to the preparation,
negotiation, documentation, execution, filing or delivery of this Agreement or
any other Credit Document and any and all waivers, amendments or modifications
of any of the Credit Documents or any of the terms and provisions thereof and,
following any Default or Event of Default hereunder, any and all audits and
required inspections permitted under this Agreement or any other Credit
Documents.  Borrowers shall also pay immediately upon demand therefor all fees
(including without limitation, legal fees and expenses), costs and other
expenses incurred by Agent and Lenders in connection with collection of the
Loan, the maintenance or preservation of the security interest in the
Collateral, the sale, disposition or other realization on the Collateral, or the
enforcement of Agent’s and Lenders’ rights hereunder or under any Credit
Document.  In addition, Borrowers shall also pay any and all stamp and other
taxes or filing fees payable or determined to be payable in connection with the
execution and delivery of the Notes and this Agreement, the Collateral and other
documents to be delivered hereunder, and agrees to save Agent and Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in payment or omission to pay such taxes.

Section  10.8

Participations and Assignments.

(a)

This Agreement shall bind and inure to the benefit of each signatory, its
successors and assigns; provided, however that, Borrowers shall not have the
right to assign or delegate their obligations and duties under this Agreement or
any other Credit Documents or any interest therein except with the prior written
consent of Agent and Lenders.

(b)

Notwithstanding subsection (c) of this Section 10.8, nothing herein shall
restrict, prevent or prohibit any Lender from (i) pledging its Loans hereunder
to a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank or (ii) granting assignments or participations in such
Lender’s Loans hereunder to its parent and/or to any affiliate of such Lender or
to any existing Lender or affiliate thereof.  Any Lender may make, carry or
transfer Loans at, to or for the account of, any of its branch offices or the
office of an affiliate of such Lender except to the extent such transfer would
result in increased costs to Borrower.

(c)

Each Lender may, with the prior written consent of Agent and (if no Default or
Event of Default is outstanding) with the consent of Borrowers, assign to one or
more banks or other financial institutions all or a portion of its rights and
obligations under this Agreement and the Notes; provided that Wells Fargo
Preferred Capital, Inc. may assign to one or more banks or other financial
institutions up to fifty percent (50%) of its Commitment as of the date hereof
without the prior written consent of Lenders or Borrowers.  In connection with
each assignment: (i) the parties thereto shall execute and deliver to Agent, for
its acceptance (if properly completed and executed in accordance with the terms
hereof) and recording in its books and records, an Assignment and Acceptance,
together with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500 to be paid by the assignee, (ii) no such assignment
shall be for less than $10,000,000 or, if less, the entire remaining Commitment
of such Lender, each such assignment shall be of a uniform, and not a varying,
percentage of all rights and obligations under and in respect of both the
Commitment of such Lender and all Loans of such Lender.  Upon such execution and
delivery of the Assignment and Acceptance to Agent, from and after the date
specified as the effective date in the Assignment and Acceptance (“Acceptance
Date”), (x) the assignee thereunder shall be a party hereto, and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, such assignee shall have the rights and obligations
of a Lender hereunder and (y) the assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than any rights it may
have pursuant to Section 10.1 which will survive) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

(d)

Within 10 days after demand by Agent, Borrowers shall execute and deliver to
Agent in exchange for any surrendered Note or Notes (which the assigning Lender
agrees to promptly deliver to Borrowers) a new Note or Notes to the order of the
assignee in an amount equal to the Commitment assumed by it pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained a Commitment
hereunder, a new Note or Notes to the order of the assigning Lender in an amount
equal to the Commitment retained by it hereunder.  Such new Note or Notes shall
re-evidence the indebtedness outstanding under the old Notes or Notes and shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes and shall otherwise be in substantially the form
of the Note or Notes subject to such assignments.

(e)

Each Lender may, with the prior written consent of Agent, but without the
consent of any other Lender or Borrowers, sell participations to one or more
parties (a “Participant”) in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it); provided that if such Lender obtains the consents required under this
clause (e) then (i) such Lender’s obligations under this Agreement (including,
without limitation, its Commitment to Borrowers hereunder) shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) such Lender shall remain
the holder of any such Note for all purposes of this Agreement, (iv) Borrowers,
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) such Lender shall not transfer, grant, assign or sell any
participation under which the Participant shall have rights to approve any
amendment or waiver of this Agreement.  

(f)

Each Lender agrees that, without the prior written consent of Borrowers and
Agent, it will not make any assignment or sell a participation hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Advance, Note or other
Obligation under the securities laws of the United States of America or of any
jurisdiction.

(g)

In connection with the efforts of any Lender to assign its rights or obligations
or to participate interests, Agent or such Lender may disclose any information
in its possession regarding Borrowers, their finances and/or Property.  By
executing and delivering an Assignment and Acceptance, the assigning Lender
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their obligations under
this Agreement or any other Loan Document furnished pursuant hereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto; and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

(h)

Notwithstanding anything in this Agreement to the contrary, under no
circumstances shall Agent or any Lender provide any information regarding this
Agreement (including related documents), the Receivables, the financial
statements, affairs, policies, or business operations of Borrower to any
Affiliate or otherwise related company that competes with Borrower or is engaged
in the business of consumer finance lending outside the ordinary course of
Agent’s or such Lender’s business in administering loans in such Person’s
portfolio.  Without limiting the generality of the preceding sentence, Agent and
Lenders shall not disclose any information about Borrower of any kind or
character to Wells Fargo Financial Resources, Inc., Wells Fargo Financial, or
any other consumer finance company outside the ordinary course of Agent’s or
such Lender’s business in administering loans in such Person’s portfolio;
provided, however, prior to the occurrence of an Event of Default, Agent shall
not disclose any customer specific information to such Affiliates.

Section  10.9

Effectiveness of Agreement.  Anything to the contrary in this Agreement
notwithstanding, the provisions hereof shall not be effective until this
Agreement is: (a) duly executed, and delivered by authorized officers of
Borrowers to Agent; and (b) duly signed by an authorized officer of Agent.

Section  10.10

JURISDICTION AND VENUE.  IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY CREDIT
DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER, BORROWERS HEREBY IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN
MANHATTAN, NEW YORK AND AGREE NOT TO RAISE ANY OBJECTION TO SUCH JURISDICTION OR
TO THE LAYING OR MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING IN SUCH COUNTY.
 BORROWERS AGREE THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING MAY BE DULY
EFFECTED UPON IT BY MAILING A COPY THEREOF BY REGISTERED MAIL, POSTAGE PREPAID,
TO BORROWERS.  THE PREVAILING PARTY IN ANY SUCH JUDICIAL PROCEEDING SHALL BE
ENTITLED TO THE PAYMENT OF ITS LEGAL FEES AND EXPENSES IN CONNECTION THEREOF BY
THE OTHER PARTY.

Section  10.11

WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY CREDIT DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER.
 THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS TO ENTER INTO
THIS AGREEMENT.

Section  10.12

REVIEW BY COUNSEL.  BORROWERS ACKNOWLEDGE THAT THEY HAVE HAD THE ASSISTANCE OF
COUNSEL IN THE REVIEW AND EXECUTION OF THIS AGREEMENT AND, SPECIFICALLY,
SECTIONS 10.10 AND 10.11 HEREOF, AND FURTHER ACKNOWLEDGE THAT THE MEANING AND
EFFECT OF THE FOREGOING WAIVER OF JURISDICTION AND VENUE OBJECTION AND JURY
TRIAL HAVE BEEN FULLY EXPLAINED TO BORROWERS BY THEIR COUNSEL.

Section  10.13

Exchanging Information.  Subject to Section 10.8(h), Agent, Lenders, Wells Fargo
& Company, Wells Fargo Financial, Inc. and all direct and indirect subsidiaries
of Agent, Lenders, Wells Fargo & Company or Wells Fargo Financial, Inc. may
exchange and share any and all information they may have in their possession
regarding Borrowers and their Affiliates with Agent’s and Lenders’ prospective
participants, affiliates, accountants, lawyers and other advisors, Agent,
Lenders, Wells Fargo & Company, Wells Fargo Financial, Inc. and all direct and
indirect subsidiaries of Agent, Lenders, Wells Fargo & Company or Wells Fargo
Financial, Inc., and Borrowers waive any right of confidentiality it may have
with respect to such exchange of such information.

Section  10.14

Acknowledgment of Receipt.  Each Borrower acknowledges receipt of a copy of this
Agreement, the Notes, each Credit Document and each other document and agreement
executed by Borrowers in connection with the Agreement or the Obligations.

ARTICLE 11
AGENT

Section  11.1

Appointment of Agent.

(a)

Each Lender hereby designates Wells Fargo Preferred Capital, Inc. as Agent to
act as herein specified.  Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of a Note or participation, shall be deemed
irrevocably to authorize Agent to take such action on its behalf under the
provisions of this Agreement and the Notes and any other Credit Documents and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto.  Agent shall hold
all Collateral and all payments of principal, interest, fees (other than the
administrative fee payable solely for the account of Agent pursuant to Section
2.9 hereof), charges and expenses received pursuant to this Agreement or any
other Credit Document for the ratable benefit of Lenders except as otherwise
provided herein.  Agent may perform any of its duties hereunder by or through
its agents or employees.

(b)

The provisions of this Article 11 are solely for the benefit of Agent and
Lenders, and Borrowers shall not have any duties under this Section 11 or any
rights as a third party beneficiary of any of the provisions hereof (except for
the applicable provision of Section 11.9(a)).  In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for Borrowers.

Section  11.2

Nature of Duties of Agent.  Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement.  Neither Agent nor any of
its officers, directors, employees or agents shall be liable for any action
taken or omitted by it as such hereunder or in connection herewith, unless
caused by its or their gross negligence or willful misconduct.  The duties of
Agent shall be mechanical and administrative in nature; Agent shall not have by
reason of this Agreement a fiduciary relationship in respect of any Lender; and
nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon Agent any obligations in respect of this Agreement
except as expressly set forth herein.

Section  11.3

Lack of Reliance on Agent.

(a)

Independently and without reliance upon Agent, each Lender, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial or other condition and affairs of Borrowers in
connection with the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of Borrowers, and, except as
expressly provided in this Agreement, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of Advances or at any time or times thereafter.
 In addition to the foregoing, Agent agrees to provide summary reports to
Lenders in connection with inspections and audits performed under Section 6.3
for informational purposes only and Agent shall not be responsible for the
accuracy of any information contained therein.

(b)

Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
priority or sufficiency of this Agreement, the Notes, the Credit Documents or
the financial or other condition of Borrowers.  Agent shall not be required to
make any inquiry concerning either the performance or observance of any of the
terms, provisions or conditions of this Agreement or the Notes, or the financial
condition of Borrowers, or the existence or possible existence of any Default or
Event of Default, unless specifically requested to do so in writing by any
Lender.

Section  11.4

Certain Rights of Agent.  Without limiting Agent’s rights and discretion under
any provision hereof, Agent shall have the right to request instructions from
the Required Lenders or, as required, each of Lenders.  If Agent shall request
instructions from the Required Lenders or each of Lenders, as the case may be,
with respect to any act or action (including the failure to act) in connection
with this Agreement, Agent shall be entitled to refrain from such act or taking
such action unless and until Agent shall have received instructions from the
Required Lenders or each of Lenders, as the case may be, and Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders or each of Lenders, as the case may be.

Section  11.5

Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, facsimile, telex teletype or telecopier message, e-mail or other
electronic transmission, cablegram, radiogram, order or other documentary,
teletransmission or telephone message believed by it to be genuine and correct
and to have been signed, sent or made by the proper person.  Agent may consult
with legal counsel (including counsel for Borrowers with respect to matters
concerning Borrowers), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants or
experts.

Section  11.6

Indemnification of Agent.  To the extent Agent is not reimbursed and indemnified
by Borrowers, each Lender will reimburse and indemnify Agent, in proportion to
its respective Commitment, for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including reasonable counsel fees and disbursements) or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of this Agreement, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from Agent’s gross negligence or willful
misconduct.

Section  11.7

Agent in its Individual Capacity.  With respect to its obligation to lend under
this Agreement, the Advances made by it and the Notes issued to it and all of
its rights and obligations as a Lender hereunder and under other Credit
Documents, Agent shall have the same rights and powers hereunder as any other
Lender or holder of a Note or participation interests and may exercise the same
as though it was not performing the duties specified herein; and the terms
“Lenders”, “Required Lenders”, “holders of Notes”, or any similar terms shall,
unless the context clearly otherwise indicates, include Agent in its individual
capacity.  Agent may accept deposits from, lend money to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory or other business with Borrowers or any Affiliate of Borrowers as if it
were not performing the duties specified herein, and may accept fees and other
consideration from Borrowers for services in connection with this Agreement and
otherwise without having to account for the same with Lenders.

Section  11.8

Holders of Notes.  Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof shall have been filed with Agent.  Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.

Section  11.9

Successor Agent.

(a)

Agent may, upon 5 Business Days notice to Lenders and Borrowers, resign at any
time (effective upon the appointment of a successor Agent pursuant to the
provisions of this Section 11.9(a)) by giving written notice thereof to Lenders
and Borrowers.  Upon any such resignation, the Required Lenders shall have the
right, upon 5 days notice, to appoint a successor Agent.  If no successor Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving of notice of
resignation, then, upon 5 days notice, the retiring Agent may, on behalf of
Lenders, appoint a successor Agent, which shall be a bank or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States of America or of any State
thereof, or any affiliate of such bank or trust or other financial institution
which is engaged in the banking business, having a combined capital and surplus
of at least $500,000,000; provided, however, that Required Lenders may, upon 5
days notice, replace any such successor Agent appointed by a retiring Agent.  

(b)

Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
 After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Article 11 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement.  In the event Agent or
its assets are taken over by any state or federal agency having jurisdiction
over Agent or its assets, a majority of the Lenders other than Agent may appoint
a successor to Agent.

Section  11.10

Collateral Matters.

(a)

Each Lender authorizes and directs Agent to accept the other Credit Documents
for the benefit of Lenders.  Agent is hereby authorized, on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to an Event of Default, to take any action, in
its sole discretion, with respect to any Collateral or Credit Document which may
be necessary or appropriate to perfect and maintain perfected or enforce the
Liens upon the Collateral granted pursuant to this Agreement.

(b)

Lenders hereby authorize Agent, at its option and in its discretion, to release
any Lien granted to or held by Agent upon any Collateral (i) upon termination of
the Commitments and payment in immediately available funds and satisfaction of
all of the Obligations at any time arising under or in respect of this Agreement
or the Credit Documents or the transactions contemplated hereby or thereby, (ii)
constituting Property being sold or disposed of upon receipt of the proceeds of
such sale by Agent if the sale or disposition is permitted under this Agreement
or any other Credit Document or is made by Agent in the enforcement of its
rights hereunder following the occurrence of an Event of Default or (iii) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all Lenders hereunder; provided, however,
that Agent may, in its discretion, upon request by Borrowers, release Agent’s
Liens on Collateral value in the aggregate not in excess of $1,000,000 during
any one year period without the prior written approval or authorization of any
of the other Lenders.  Upon request by Agent at any time, Lenders will confirm
in writing Agent’s authority to release particular types or items of Collateral
pursuant to this Section 11.10(b).

(c)

Agent shall have no obligation whatsoever to Lenders or to any other Person to
assure that the Collateral exists or is owned by Borrowers or is cared for,
protected or insured or that the Liens granted to Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 11.10 or in any of the Credit Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent’s own interest in the
Collateral as one of Lenders and that Agent shall have no duty or liability
whatsoever to Lenders, except for its gross negligence or willful misconduct.

Section  11.11

Delivery of Information.  Agent shall not be required to deliver to any Lender
originals or copies of any documents, instruments, agreements, notices,
communications or other information received by Agent from Borrowers, the
Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Credit Document except (a) as specifically provided
in this Agreement or any other Credit Document and (b) as requested from time to
time in writing by any Lender with respect to documents, instruments, notices or
other written communications from Borrowers received by and in the possession of
Agent.

Section  11.12

Defaults.  Agent shall not be deemed to have knowledge of the occurrence of a
Default or Event of Default (other than the non-payment of principal of or
interest on the Loan to the extent the same is required to be paid to Agent for
the account of Lenders) unless Agent has actual knowledge thereof or has
received notice from a Lender or Borrowers specifying such Default or Event of
Default and stating that such notice is a “Notice of Default.”  In the event
that Agent has such knowledge of or receives such a notice of the occurrence of
a Default or Event of Default, Agent shall give prompt notice thereof to
Lenders.  Agent shall (subject to Article 9) take such action with respect to
such Default or Event of Default or refrain from taking such action, with
respect to such Default or Event of Default as Agent shall deem advisable in the
best interest of Lenders and shall, without limiting Agent’s rights or
discretion under this Agreement, use reasonable efforts under the circumstances
to consult with Lenders before taking any material enforcement action; and
provided further that Agent shall not be required to take any such action which
it determines to be contrary to law.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE(S)]




















IMPORTANT: READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
 YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.




Dated the date and year first set forth above

BORROWER:

1ST FRANKLIN FINANCIAL CORPORATION







By:

/s/ A. Roger Guimond

Name:

A. Roger Guimond

Title:

Executive Vice President / CFO

 

 








[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

S-1
















 

 

AGENT:

WELLS FARGO PREFERRED CAPITAL, INC.







By:

/s/ William M. Laird

Name:

William M. Laird

Title:

Senior Vice President











[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

S-2
















LENDER:

WELLS FARGO PREFERRED CAPITAL, INC.







By:

/s/ William M. Laird

Name:

William M. Laird

Title:

Senior Vice President








[SIGNATURE PAGE TO LOAN AND SECURITY AGREEMENT]

S-3













EXHIBITS




Exhibit A:

Form of Annual Compliance Certificate

Exhibit B:

Form of Availability Statement

Exhibit C:

Form of Request for Advance

Exhibit D:

Form of Subordination Agreement

Exhibit E:

Modification Policy

Exhibit F:

Underwriting Policy

Exhibit G:

Charge-off Policy




SCHEDULES




Schedule I:

Lenders

Schedule II:

Permitted Debt

Schedule III:

Permitted Liens

Schedule 4.2:

Organization and Good Standing

Schedule 4.7:

Litigation

Schedule 4.12:

Investments and Subsidiaries

Schedule 4.16:

Locations of Borrower

Schedule 4.17:

Capital Stock




















SCHEDULE I




Commitments




Lender

Commitment Percentage

Commitment

 

 

 

Wells Fargo Preferred Capital, Inc.

100%

$60,000,000















